EXECUTION VERSION




FOURTH AMENDED AND RESTATED
AGREEMENT OF LIMITED PARTNERSHIP
OF
ARTISAN PARTNERS HOLDINGS LP,
a Delaware Limited Partnership






--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
 
Page
ARTICLE I
GENERAL PROVISIONS
1.1.
Name
2
1.2.
Place of Business
2
1.3.
Registered Office and Agent
2
1.4.
Purpose
2
1.5.
Term
2
1.6.
No Concerted Action
2
ARTICLE II
REMOVAL AND APPOINTMENT OF GENERAL PARTNER;
ISSUANCE OF GENERAL PARTNERSHIP UNITS
2.1.
Removal and Appointment
3
2.2.
Reclassification and Reverse Split
3
2.3.
Transfer of Certain Preferred Units after the Effective Time
3
2.4.
Issuance of Class B Common Stock and Class C Common Stock
3
2.5.
Issuance of GP Units
4
2.6.
Retained Profits Distribution
4
2.7.
Purchase of Class A Common Units
4
ARTICLE III
PARTNERSHIP UNITS
3.1.
General Provisions with Respect to Partnership Units
5
3.2.
Issuance of Additional Partnership Units
6
ARTICLE IV
EXCHANGES; ISSUANCES OF ADDITIONAL PARTNERSHIP UNITS;
RECLASSIFICATIONS, SUBDIVISONS AND ADDITIONAL ISSUANCES
4.1.
Exchanges
6
4.2.
Conversion of Covertible Preferred Stock; Exchange of Preferred Units
7
4.3.
Termination of Class B Common Unit Holder's Employment
7
4.4.
Issuance of Class A Common Stock and Class B Common Stock
7
4.5.
Subdivision or Combination
7
4.6.
Issuance of Addition General Partner Securities
8
4.7.
Redemption and Repurchase of General Partner Securities
8
4.8.
Contingent Value Rights
8
ARTICLE V
CAPITAL CONTRIBUTIONS
5.1.
Capital Contributions
9
5.2.
Return of Capital
9
5.3.
Additional Capital Contributions
9
ARTICLE VI
CAPITAL ACCOUNTS
6.1.
Capital Accounts
9
6.2.
Capital Account Register
11
6.3.
Interpretation
12
ARTICLE VII
DISTRIBUTIONS
7.1.
Current Distributions
12
7.2.
Distributions in connection with a Partial Capital Event
14


-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page

7.3.
Liquidating Distribution
15
7.4.
Nature of Distributions
15
7.5.
Restrictions on Distributions
16
ARTICLE VIII
ALLOCATION OF ITEMS OF INCOME, GAIN, LOSS AND DEDUCTION
FOR CAPITAL ACCOUNT PURPOSES
8.1.
Capital Account Allocations
16
8.2.
Tax Allocations
16
8.3.
Guaranteed Payments
17
ARTICLE IX
RECORDS AND ACCOUNTING
9.1.
Books and Records
17
9.2.
Fiscal Year
17
9.3.
Reports to Limited Partners
17
9.4.
Investment of Partnership Funds
18
9.5.
Tax Matters Partner
18
ARTICLE X
MANAGEMENT OF THE PARTNERSHIP;
RIGHTS AND DUTIES OF THE GENERAL PARTNER
10.1.
Management Powers of the General Partner
19
10.2.
Liability to Partnership Unit Holders and Partnership
20
10.3.
Indemnification
20
10.4.
Non-Exclusive Remedy
21
10.5.
Other Permissible Activities
21
10.6.
Expenses
22
ARTICLE XI
LIMITED PARTNERS
11.1.
Limited Liability
22
11.2.
No Withdrawal
23
ARTICLE XII
DISSOLUTION AND TERMINATION
12.1
Dissolution
23
12.2
Distribution of Assets Upon Termination
23
ARTICLE XIII
VOTING AND CLASS APPROVAL RIGHTS
13.1.
Voting and Class Approval Rights
26
ARTICLE XIV
TRANSFERABILITY OF PARTNERSHIP UNITS
14.1.
Restrictions on Transfers
28
14.2.
Permitted Transfers of LP Units
28
14.3.
Prohibited Transfers
29
14.4.
Transgerees
30
14.5.
Substituted Limited Partner
31
14.6.
Partner Tax Documentation
31
ARTICLE XV
GENERAL TERMS AND CONDITIONS
15.1.
Partition
32
15.2.
Binding Effect
32
15.3.
Agreement in Counterparts
32


-ii-

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page

15.4.
Jurisdiction; Venue; Service of Process
32
15.5.
Notices
33
15.6.
Independence of Provisions
33
15.7.
Execution of Documents
33
15.8.
Power of Attorney
33
15.9.
Amendments
34
15.10.
Governing Law
35
15.11.
Captions; Pronouns
35
15.12.
Entire Agreement
35
15.13.
Partnership Unit Holders Voting as a Single Class
35
15.14.
Effectiveness; Third Restated LP Agreement
35
15.15.
Confidentiality
35
15.16.
Tax Classification
36
15.17.
Tax Reporting
36
15.18.
Publicly Traded Partnership
36
15.19.
Code Section 754 Election
36
15.20.
Tax Treatment of Partnership CVR Agreement and Partnership CVR's
36
15.21.
Interpretation in Certain Circumstances
37
 
 
 
Appendices
 
 
Appendix A
Defined Terms
 
Appendix B
Allocations in Extraordinary Situations
 
 
 
 
Schedules
 
 
Schedule 2.7
Purchase Schedule
 
Schedule 7.1
Bonus Re-Allocation Schedule
 
Schedule A
List of Class A Common Unit Holders
 
Schedule B
List of Class B Common Unit Holders
 


-iii-

--------------------------------------------------------------------------------




This FOURTH AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP OF ARTISAN
PARTNERS HOLDINGS LP, dated as of March 12, 2013 and effective as of the
Effective Time, is by and among Artisan Partners Asset Management Inc., as the
General Partner, and the persons identified in the Register as the Class A
Common Unit Holders, the Class B Common Unit Holders, the Class D Common Unit
Holders and the Preferred Unit Holders, as Limited Partners. Capitalized terms
used herein without definition shall have the meanings assigned thereto on the
attached Appendix A.
Recitals
WHEREAS, Ziegler Investment Corporation, as general partner, and the initial
Class A Limited Partners named therein, formed this Partnership pursuant to the
Agreement of Limited Partnership of Ziegler Partners, L.P., dated as of December
9, 1994 (the “Original LP Agreement”), and by filing a Certificate of Limited
Partnership, dated as of December 7, 1994 and effective December 9, 1994, as
amended (the “Certificate”), in respect thereof with the Secretary of State of
the State of Delaware;
WHEREAS, the Original LP Agreement was duly amended and restated by the Amended
and Restated Agreement of Limited Partnership of Artisan Partners Limited
Partnership, dated as of July 3, 2006, which was duly amended and restated by
the Second Amended and Restated Agreement of Limited Partnership of Artisan
Partners Limited Partnership, dated as of April 30, 2009, which was duly amended
by the First Amendment, Second Amendment and Third Amendment to the Second
Amended and Restated Agreement of Limited Partnership of Artisan Partners
Limited Partnership, dated as of June 8, 2009, March 30, 2011 and July 15, 2012,
respectively, which was duly amended and restated by the Third Amended and
Restated Agreement of Limited Partnership of Artisan Partners Holdings LP, dated
as of July 15, 2012 (the “Third Restated LP Agreement”); and
WHEREAS, in connection with the initial public offering (the “IPO”) of the Class
A Common Stock of the General Partner, pursuant to Sections 11.3 and 12.9 of the
Third Restated LP Agreement, Artisan Investment Corporation, with (x) the
consent of Preferred Unit Holders holding a majority of the Preferred Units and
(y) the consent of Limited Partners holding a majority of the Class A Common
Units and Preferred Units, voting together as a single class, desires to amend
and restate the Third Restated LP Agreement, effective as of the Effective Time,
to, among other things, (i) permit the removal of, and remove, Artisan
Investment Corporation and permit the appointment and admission of, and appoint
and admit, APAM as the General Partner, (ii) provide for the issuance by the
Partnership of GP Units to the General Partner in exchange for a contribution by
the General Partner to the Partnership of a portion of the net proceeds from the
issuance of such shares; and (iii) authorize the Partnership to issue a number
of Partnership CVRs to each Preferred Unit Holder equal to the number of
Preferred Units held by such Preferred Unit Holder and to APAM equal to the
number, from time to time, of Public Company CVRs issued pursuant to the Public
Company CVR Agreement;
NOW THEREFORE, in consideration of the mutual premises and covenants contained
herein and of other good and valuable consideration, the receipt and sufficiency
of




--------------------------------------------------------------------------------




which are hereby acknowledged, the Third Restated LP Agreement is hereby amended
and restated in accordance with its terms as follows:
ARTICLE I

General Provisions
1.1.    Name. The name of the Partnership is Artisan Partners Holdings LP.
1.2.    Place of Business. The principal business office of the Partnership
shall be 875 East Wisconsin Avenue, Suite 800, Milwaukee, WI 53202, or such
other place as the General Partner shall designate.
1.3.    Registered Office and Agent.
(a)    The Partnership shall maintain a registered office in the State of
Delaware, and shall maintain registration as a foreign limited partnership and
take such other actions as the General Partner deems necessary or appropriate to
allow the Partnership to conduct business in such jurisdictions as the General
Partner deems appropriate.
(b)    The General Partner shall maintain agents for the service of process in
the State of Delaware and such other jurisdictions as the General Partner deems
appropriate, and shall maintain the names and business addresses of such agents
in the books and records of the Partnership. The General Partner may from time
to time change the designation of any such party who is to serve as such agent
and may provide for additional agents for service in such other jurisdictions as
the General Partner deems appropriate.
1.4.    Purpose. The Partnership may carry on any lawful business, purpose or
activity.
1.5.    Term. The term of the Partnership as a limited partnership organized
under the laws of the State of Delaware commenced upon the filing of the
original Certificate in accordance with the Act and such term shall continue
until the Partnership is dissolved in accordance with the Act or this Agreement.
The existence of the Partnership as a separate legal entity shall continue until
the cancellation of the Certificate as provided in the Act.
1.6.    No Concerted Action. Each Partnership Unit Holder hereby acknowledges
and agrees that, except as expressly provided herein, in performing its
obligations or exercising its rights hereunder, it is acting independently and
is not acting in concert with, on behalf of, as agent for, or as joint venturer
of, any other Partnership Unit Holder. Other than in respect of the Partnership,
nothing contained in this Agreement shall be construed as creating a
corporation, association, joint stock company, business trust, organized group
of persons, whether incorporated or not, among or involving any Partnership Unit
Holder or its Affiliates and nothing in this Agreement shall be construed as
creating or requiring any continuing relationship or commitment as between such
parties other than as specifically set forth herein. To the fullest

-2-



--------------------------------------------------------------------------------




extent permitted by applicable law, nothing contained in this Agreement shall be
construed as creating any fiduciary or other duty of a Limited Partner for the
benefit of any other Partner, and the Limited Partners, each in its capacity as
such, shall have no fiduciary duties to the Partnership, any Partnership Unit
Holder or any other Person notwithstanding any other provision in this
Agreement, at law (whether common or statutory), in equity or otherwise.
ARTICLE II

Removal and Appointment of General Partner;
Issuance of General Partnership Units
2.1.    Removal and Appointment. The Third Restated LP Agreement is hereby
amended to permit the removal of Artisan Investment Corporation, and to permit
the appointment and admission of APAM, as the general partner of the
Partnership. Pursuant to the foregoing, as of the Effective Time, Artisan
Investment Corporation is hereby removed, and APAM is hereby appointed and
admitted, as the general partner of the Partnership. APAM hereby continues the
Partnership without dissolution effective as of such removal of Artisan
Investment Corporation. For the avoidance of doubt, APAM shall initially be
admitted as the general partner of the Partnership without an interest in the
Partnership, and, in such capacity, APAM shall not hold an interest in the
Partnership until issued GP Units pursuant to Section 2.5.
2.2.    Reclassification and Reverse Split. As of the Effective Time, each GP
Unit held by Artisan Investment Corporation is reclassified as a Class D Common
Unit, which Artisan Investment Corporation shall continue to hold in its
capacity as a Limited Partner of the Partnership (and Artisan Investment
Corporation is hereby admitted to the Partnership as a Limited Partner in
respect thereof) as of the effective time of its removal as General Partner.
Immediately thereafter, each Partnership Unit Holder’s Partnership Units shall
be reverse split at the Reverse Split Ratio (the “Reverse Unit Split”), provided
that each Partnership Unit Holder’s number of Partnership Units, after applying
the Reverse Split Ratio, shall be rounded up to the nearest whole number, and
the number of Partnership Units issued and outstanding and held by each
Partnership Unit Holder immediately after the Reverse Unit Split shall be as set
forth in the Register maintained by the General Partner.
2.3.    Transfer of Certain Preferred Units after the Effective Time.
Notwithstanding anything in this Agreement to the contrary, (i) after the
Reverse Unit Split, (A) prior to the Merger Effective Time, H&F Brewer AIV, L.P.
may Transfer 2,565,463 Preferred Units (the “Transferred Preferred Units”) to
H&F Brewer Blocker Corp. and upon such Transfer H&F Brewer Blocker Corp. shall
automatically be admitted to the Partnership as a Limited Partner in respect
thereof and (B) at the Merger Effective Time, H&F Brewer Blocker Corp. may
Transfer the Transferred Preferred Units to the General Partner by operation of
law pursuant to the H&F Corp Merger Agreement, and (ii) the Transfers permitted
by this Section 2.3 shall not cause or result in a Revaluation Event.
2.4.    Issuance of Class B Common Stock and Class C Common Stock. Immediately
prior to the Merger Effective Time, APAM shall issue to each Class B Common Unit
Holder one share of Class B Common Stock for each Class B Common Unit held by
such

-3-



--------------------------------------------------------------------------------




Class B Common Unit Holder and to each Class A Common Unit Holder, Class D
Common Unit Holder and Preferred Unit Holder one share of Class C Common Stock
for each Class A Common Unit, Class D Common Unit or Preferred Unit held by such
Class A Common Unit Holder, Class D Common Unit Holder or Preferred Unit Holder.
2.5.    Issuance of GP Units. Upon the contribution by the General Partner to
the Partnership of the net proceeds of the IPO (without giving effect to the
exercise of the over-allotment option granted by the General Partner to the
underwriters of the IPO to purchase additional shares of Class A Common Stock to
cover over-allotments, if any), less the amount of net proceeds necessary for
the General Partner to purchase Class A Common Units from the Selling Class A
Common Unit Holders pursuant to Section 2.7, the Partnership shall issue to the
General Partner a number of GP Units equal to the number of shares of Class A
Common Stock issued in the IPO, less the number of Class A Common Units to be
purchased by the General Partner pursuant to Section 2.7. If the over-allotment
option is exercised, the Partnership shall also issue to the General Partner a
number of GP Units equal to the number of shares of Class A Common Stock issued
upon settlement of the over-allotment option in exchange for an amount in cash
equal to the net proceeds of the over-allotment option.
2.6.    Retained Profits Distribution. In connection with the IPO, the
Partnership shall distribute $65,300,719.94 of Pre-IPO Accrued and Undistributed
Profits of the Partnership (such distribution, the “Profits Distribution”) with
respect to the Partnership Units outstanding at the Effective Time on a pro rata
basis in accordance with, as applicable, the Interest in Profits or the
Percentage Interest represented by such Partnership Units as of such time such
Pre-IPO Accrued and Undistributed Profits were earned or accrued (in all cases,
as determined by the General Partner), provided that (i) the amount to be
distributed to each Selling Class A Common Unit Holder shall be reduced by the
amount of such Partnership Unit Holder’s Bonus Responsible Share multiplied by a
fraction, the numerator of which equals the number of Class A Common Units being
sold by such Selling Class A Common Unit Holder and the denominator of which
equals the total number of Class A Common Units held by such holder immediately
prior to the sale and (ii) APAM hereby directs that the portion of the Profits
Distribution with respect to the Transferred Preferred Units otherwise to be
distributed to APAM following the Merger Effective Time (such amount, for
purposes of the H&F Corp Merger Agreement, the “Cash Merger Consideration”)
instead be distributed to H&F Brewer AIV II, L.P. in partial satisfaction of
APAM’s obligations pursuant to the H&F Corp Merger Agreement. The Profits
Distribution shall be made promptly after the closing of the IPO. For the
avoidance of doubt, APAM shall not be entitled to receive any of the Profits
Distribution with respect to its GP Units.
2.7.    Purchase of Class A Common Units. Pursuant to the Purchase Agreements,
the General Partner shall purchase from each Class A Common Unit Holder set
forth on Schedule 2.7 (each a “Selling Class A Common Unit Holder”) the number
of Class A Common Units set forth opposite its name at a price per Class A
Common Unit equal to the net proceeds to the General Partner per share of Class
A Common Stock in the IPO. Each Class A Common Unit so purchased by the General
Partner shall immediately thereafter be reclassified as a GP Unit, and the
General Partner shall automatically redeem and cancel a number of shares of
Class C Common Stock held by each Selling Class A Common Unit Holder equal to
the number of Class A Common Units purchased from such holder.

-4-



--------------------------------------------------------------------------------




ARTICLE III

Partnership Units
3.1.    General Provisions with Respect to Partnership Units.
(a)    Each Partnership Unit Holder’s interest in the Partnership, including
such Partnership Unit Holder’s interest, if any, in the capital, income, gain,
loss, deduction and expense of the Partnership and the right to vote, if any, on
certain Partnership matters as provided in this Agreement, shall be represented
by Partnership Units. Subject to Section 3.2, the Partnership shall have six
authorized classes of Partnership Units, designated GP Units, Preferred Units,
Class A Common Units, Class B Common Units, Class D Common Units and Class E
Common Units. The ownership by a Partnership Unit Holder of Partnership Units
shall entitle such Partnership Unit Holder to allocations of profits and losses
and other items and distributions of cash and other property as set forth in
Article VII and Article VIII. Except as provided in Sections 7.2 and 12.2, each
Partnership Unit shall represent an identical interest in the Profits of the
Partnership. Each Person issued any LP Unit by the Partnership shall
automatically be deemed admitted to the Partnership as a Limited Partner in
respect of such LP Unit upon the issuance of such LP Unit to such Person. For
the avoidance of doubt, each Person holding any LP Unit prior to the
effectiveness of this Agreement and that continues to hold such LP Unit upon the
effectiveness of this Agreement shall automatically continue as a Limited
Partner of the Partnership in respect of such LP Unit.
(b)    Each Partnership Unit Holder shall be entitled to one vote per
Partnership Unit on all matters as to which such Partnership Unit is entitled to
vote and, except as otherwise provided in this Agreement, each Partnership Unit
shall have identical voting rights. Notwithstanding anything contained herein to
the contrary, the Class E Common Unit Holders shall not have any voting rights
under this Agreement, under the Act or otherwise, except as expressly set forth
in Section 15.9.
(c)    None of the Partnership Units shall be represented by certificates.
(d)    The total number of Partnership Units issued and outstanding and held by
Partnership Unit Holders is set forth in the Register (as maintained by the
General Partner in accordance with this Agreement).
(e)    For the avoidance of doubt, other than as provided for in Sections 7.2
and 12.2(d), the occurrence of a Preference Termination Event shall not affect
the rights of the Preferred Unit Holders as a class of holders under this
Agreement.
(f)    To the extent the Partnership is required, in respect of any distribution
of cash or other property or allocation of income to or otherwise with respect
to a Partnership Unit Holder’s interest in the Partnership, to withhold or
deduct or pay any present or future taxes, duties, assessments or governmental
charges of whatever nature, the amount so withheld or deducted or paid shall be
deemed for all purposes of

-5-



--------------------------------------------------------------------------------




this Agreement to have been distributed or allocated to or otherwise with
respect to such Partnership Unit Holder in respect of its interest in the
Partnership.
3.2.    Issuance of Additional Partnership Units. Subject to Sections 13.1 and
15.9, the General Partner shall have the right to authorize and cause the
Partnership to issue on such terms (including price) as may be determined by the
General Partner (i) subject to the limitations set forth in Article IV,
additional Partnership Units, including preferred units (in addition to
Preferred Units) or other classes or series of units having such rights,
preferences and privileges as determined by the General Partner, and (ii)
obligations, evidences of indebtedness or other securities or interests
convertible into or exercisable or exchangeable for Partnership Units. Subject
to Sections 13.1 and 15.9, the General Partner shall have the power to amend
this Agreement in order to provide for such powers, designations, preferences
and rights as the General Partner in its discretion deems necessary or
appropriate to give effect to such additional authorization or issuance in
accordance with this Section 3.2.
ARTICLE IV

Exchanges; Issuances of Additional Partnership Units;
Reclassifications, Subdivisions and Additional Issuances
4.1.    Exchanges.
(a)    Upon the exchange by any Common Unit Holder of Common Units for shares of
Class A Common Stock pursuant to the Exchange Agreement, as of the effective
date of such exchange, the Partnership shall cancel any Common Units so
exchanged and for each Common Unit so exchanged issue one GP Unit to the General
Partner.
(b)    Upon the exchange by any Preferred Unit Holder of Preferred Units for
shares of Convertible Preferred Stock pursuant to the Exchange Agreement, as of
the effective date of such exchange, the Partnership shall record the transfer
of each Preferred Unit so exchanged to the General Partner.
(c)    Upon the exchange by any Preferred Unit Holder of Preferred Units for
shares of Class A Common Stock pursuant to the Exchange Agreement, as of the
effective date of such exchange, the Partnership shall cancel any Preferred
Units so exchanged and for each Preferred Unit so exchanged issue to the General
Partner a number of GP Units equal to the number of shares of Class A Common
Stock issued to such holder upon such exchange.
(d)    The General Partner shall at all times reserve and keep available out of
its authorized but unissued Class A Common Stock, Class C Common Stock and
Convertible Preferred Stock, such number of shares of Class A Common Stock,
Class C Common Stock and Convertible Preferred Stock as shall be deliverable
upon (i) any exchange contemplated by this Section 4.1, (ii) any conversion
contemplated by Section 4.2, or (iii) any issuance of Class C Common Stock
contemplated by Section 4.3.

-6-



--------------------------------------------------------------------------------




4.2.    Conversion of Convertible Preferred Stock; Exchange of Preferred Units.
Upon the conversion of any shares of Convertible Preferred Stock into shares of
Class A Common Stock pursuant to the Certificate of Incorporation of APAM, the
General Partner shall exchange a corresponding number of Preferred Units held by
it for a number of GP Units equal to the number of shares of Class A Common
Stock issued to such holder upon such conversion.
4.3.    Termination of Class B Common Unit Holder’s Employment. In the case of a
Class B Common Unit Holder who is an employee of, or who provides services to or
on behalf of, the Partnership or an Affiliate thereof, upon the termination of
the performance of services of such Class B Common Unit Holder (a “Terminated
Employee-Partner”) for any reason, each vested Class B Common Unit held by such
Terminated Employee-Partner at the time of termination shall automatically be
exchanged for a Class E Common Unit and such Class B Common Unit shall be
cancelled for no other consideration. Any unvested Class B Common Units held by
such Terminated Employee-Partner shall be automatically cancelled. Upon exchange
of the vested Class B Common Units for Class E Common Units, the General Partner
shall (i) issue to the Terminated Employee-Partner a number of shares of Class C
Common Stock equal to the number of Class E Common Units held by the Terminated
Employee-Partner, and (ii) automatically redeem and cancel the shares of Class B
Common Stock held by the Terminated Employee-Partner. For the avoidance of
doubt, vesting of Class B Common Units shall be governed by grant agreements
between each Class B Common Unit Holder and the Partnership.
4.4.    Issuance of Class A Common Stock and Class B Common Stock.
(a)    Upon the issuance by the General Partner of any shares of Class A Common
Stock (including in connection with any equity incentive program or upon the
conversion, exercise or exchange of any security or other instrument convertible
into or exercisable or exchangeable for shares of Class A Common Stock), the
General Partner shall contribute the net proceeds of such issuance to the
Partnership in exchange for a number of newly issued GP Units equal to the
number of shares of Class A Common Stock issued; provided that in lieu of such
contribution and issuance the General Partner may agree to transfer such net
proceeds to a Limited Partner in exchange for a number of LP Units equal to such
number of shares of Class A Common Stock. Any LP Units so acquired by the
General Partner shall automatically convert into a GP Unit.
(b)    At any time the Partnership issues a Class B Common Unit, the General
Partner shall issue a share of Class B Common Stock to the recipient of such
Class B Common Unit in exchange for the payment of its par value. Upon the
forfeiture of any Class B Common Unit, the General Partner shall automatically
redeem and cancel the corresponding share of Class B Common Stock.
4.5.    Subdivision or Combination.
(a)    The General Partner shall not in any manner effect any Subdivision or
Combination of any of its Class A Common Stock, and the Partnership shall not in
any manner effect any Subdivision or Combination of GP Units unless the GP Units
or the

-7-



--------------------------------------------------------------------------------




shares of Class A Stock are subdivided or combined, as the case may be, into an
identical number of units or shares.
(b)    The General Partner shall not in any manner effect any Subdivision or
Combination of any of its Convertible Preferred Stock unless the Preferred Units
are subdivided or combined in equal proportion to such Subdivision or
Combination.
(c)    The Partnership shall not in any manner effect any Subdivision or
Combination of Preferred Units unless the shares of Convertible Preferred Stock
are subdivided or combined in equal proportion to such Subdivision or
Combination.
(d)    So long as any Preferred Units are outstanding, the Partnership shall not
in any manner effect any Subdivision or Combination of any (i) GP Units unless
the Preferred Units are subdivided or combined in equal proportion to such
Subdivision or Combination, and (ii) Preferred Units unless the GP Units are
subdivided or combined in equal proportion to such Subdivision or Combination.
4.6.    Issuance of Additional General Partner Securities. Subject to Section
4.5, the General Partner shall not issue, and shall not agree to issue
(including pursuant to any security or other instrument convertible into or
exercisable or exchangeable for) any class of equity securities other than Class
A Common Stock, Class B Common Stock pursuant to Section 4.4(b), Class C Common
Stock pursuant to Section 4.3 or Convertible Preferred Stock pursuant to Section
4.1(b) (“Additional General Partner Securities”), unless (i), subject to Section
13.1, the Partnership shall issue or agree to issue, as the case may be, to the
General Partner a number of units with designations, preferences and other
rights and terms that are substantially the same as such Additional General
Partner Securities (“Additional Partnership Units”) equal to the number of such
Additional General Partner Securities issued by the General Partner, and (ii)
the General Partner transfers to the Partnership the net proceeds of the
issuance of such Additional General Partner Securities and agrees to transfer to
the Partnership any amounts paid by the holders thereof upon their exercise, if
applicable.
4.7.    Redemption and Repurchase of General Partner Securities. If the General
Partner redeems, repurchases or otherwise acquires any shares of its Class A
Common Stock, Convertible Preferred Stock or Additional General Partner
Securities for cash, the Partnership shall, at substantially the same time as
such redemption, repurchase or acquisition, redeem an identical number of GP
Units, Preferred Units or Additional Partnership Units (as the case may be) held
by the General Partner upon the same terms and for the same price, as the
redemption, repurchase or acquisition of the Class A Common Stock, Convertible
Preferred Stock or Additional General Partner Securities.
4.8.    Contingent Value Rights and Tax Receivable Agreement (Exchanges).
Immediately prior to the consummation of the IPO, (i) the Partnership shall
issue the Partnership CVRs pursuant to the Partnership CVR Agreement (and, for
the avoidance of doubt, the Partnership, and the General Partner on behalf of
the Partnership, is hereby authorized to enter into and perform the Partnership
CVR Agreement notwithstanding any other provision of this Agreement or the Act
to the contrary) and (ii) the General Partner shall enter into the Tax

-8-



--------------------------------------------------------------------------------




Receivable Agreement (Exchanges), dated as of the date hereof, between the
General Partner and each Partnership Unit Holder.
ARTICLE V

Capital Contributions
5.1.    Capital Contributions. Each Partnership Unit Holder as of the Effective
Time shall be deemed to have contributed to the capital of the Partnership the
amounts set forth opposite each Partnership Unit Holder’s name in the Capital
Account Register as of the Effective Time.
5.2.    Return of Capital. The General Partner shall have no personal liability
for the repayment of the Capital Contribution of any Limited Partner or for
repayment to the Partnership of any portion of any negative balance in any
Partnership Unit Holder’s Capital Account. Nothing in this Section 5.2 shall be
construed to limit the General Partner’s liability to creditors of the
Partnership. No Partnership Unit Holder shall be paid interest on any Capital
Contributions or on such Partnership Unit Holder’s Capital Account.
5.3.    Additional Capital Contributions. No Partnership Unit Holder shall be
required, or have the right, to make any additional Capital Contributions or
loans to the Partnership which are not specified herein (except as may be
required by law).
ARTICLE VI

Capital Accounts
6.1.    Capital Accounts. There shall be maintained for each Partnership Unit
Holder a Capital Account in accordance with the following:
(a)    Credits. Each Partnership Unit Holder’s Capital Account shall be credited
with (increased by) such Partnership Unit Holder’s Capital Contributions, any
income or gain allocated to such Partnership Unit Holder pursuant to Section
8.1, and the amount of any liabilities or indebtedness of the Partnership that
is assumed by such Partnership Unit Holder or that is secured by any property
distributed to such Partnership Unit Holder.
(b)    Debits. Each Partnership Unit Holder’s Capital Account shall be debited
with (reduced by) the amount of cash and the Fair Market Value of any property
distributed to such Partnership Unit Holder (except to the extent a distribution
is treated as a “guaranteed payment” under Section 707(c) of the Code), any
expenses or losses allocated to such Partnership Unit Holder pursuant to Section
8.1, and the amount of any liabilities or indebtedness of such Partnership Unit
Holder that is assumed by the Partnership or that is secured by any property
contributed by such Partnership Unit Holder to the Partnership.



-9-



--------------------------------------------------------------------------------






(c)    Revaluations.
(i)    Allocation of Net Gain Generally. After the application of Section
6.1(c)(iv), if immediately prior to any Revaluation Event (x)(I) the aggregate
Revaluation Capital Account balances in respect of all of the Preferred Unit
Holders (disregarding the portion of the General Partner’s Revaluation Capital
Account attributable to GP Units) at such time is at least equal to the product
of the Preferred Unit Preference Amount multiplied by the number of Preferred
Units outstanding at such time or (II) the Preferred Unit Holders are no longer
entitled to preferential distributions with respect to either Partial Capital
Events pursuant to Section 7.2 or upon dissolution or liquidation of the
Partnership pursuant to Section 12.2(d) and (y) the Revaluation Capital Account
balance in respect of any Partnership Unit Holder is less than the amount equal
to the aggregate Revaluation Capital Account balances of all Partnership Unit
Holders multiplied by the Percentage Interest of such Partnership Unit Holder
(such difference, in respect of such Partnership Unit Holder, a “Capital Account
Shortfall”), the amount of net gain in connection with such Revaluation Event
allocated with respect to: (1) a Common Unit Holder will equal (A) the net gain
in connection with the Revaluation Event minus the GP Revaluation Event
Allocable Gain multiplied by (B) a fraction, the numerator of which is the Unit
Shortfall with respect to the Common Unit Holder and the denominator of which is
the Aggregate Shortfall; and (2) the General Partner will equal the GP
Revaluation Event Allocable Gain; provided that no gain shall be allocated
pursuant to this clause (i) to the extent it would cause the Revaluation Capital
Account balance in respect of any Common Unit Holder to be greater than the
amount equal to the aggregate Revaluation Capital Account balances of all
Partnership Unit Holders multiplied by the Percentage Interest of such
Partnership Unit Holder immediately after the Revaluation Event. For the
avoidance of doubt, any remaining amount of net gain in connection with such
Revaluation Event following the foregoing allocation shall be allocated among
the Partnership Unit Holders pursuant to Section 8.1.
(ii)    Allocation of Net Loss Generally. If immediately prior to any
Revaluation Event (and after allocating net loss pursuant to Section
6.1(c)(iii), if applicable) any Common Unit Holder has a Capital Account
Shortfall, the amount of net loss in connection with such Revaluation Event
allocated with respect to (1) a Common Unit Holder will equal (x) the net amount
of loss to be allocated in connection with the Revaluation Event (after
application of Section 6.1(c)(iii), if applicable) minus the GP Revaluation
Event Allocable Loss multiplied by (y) a fraction, the numerator of which is the
Unit Surplus with respect to the Common Unit Holder and the denominator of which
is the Aggregate Surplus; and (2) the General Partner will equal the GP
Revaluation Event Allocable Loss.

-10-



--------------------------------------------------------------------------------




(iii)    Priority Allocation of Net Loss to Preferred Unit Holders. From and
after the time, if any, at which the Preferred Unit Holders are no longer
entitled to preferential distributions with respect to either Partial Capital
Events pursuant to Section 7.2 or upon dissolution or liquidation of the
Partnership pursuant to Section 12.2(d), if and to the extent any Common Unit
Holder has a Capital Account Shortfall immediately prior to any Revaluation
Event, (x) an amount of net gain in connection with such Revaluation Event, if
any, shall be allocated pursuant to Section 6.1(c)(i), and (y) an amount of net
loss in connection with such Revaluation Event, if any, equal to the Preferred
Unit Loss Allocation will be allocated to the Preferred Unit Holders on a pro
rata basis until (and only until) the Revaluation Capital Account balance in
respect of each Preferred Unit Holder is equal to the aggregate Revaluation
Capital Account balances of all Partnership Unit Holders multiplied by the
Percentage Interest of such Preferred Unit Holder. For the avoidance of doubt,
any remaining amount of net loss in connection with such Revaluation Event
following the allocation in foregoing subclause (y) shall be allocated pursuant
to Section 6.1(c)(ii).
(iv)    Priority Allocation of Net Gain to Preferred Unit Holders and General
Partner. From and after the time, if any, at which the CVR Payment Condition is
satisfied, before allocating any net gain in connection with the Revaluation
Event to any other Partnership Unit Holder, such net gain shall be allocated to
the Preferred Unit Holders and the General Partner (with respect to GP Units
only) on a pro rata basis until the Revaluation Capital Account balance in
respect of each Preferred Unit Holder and the General Partner (with respect to
GP Unit only) is equal to the aggregate Revaluation Capital Account balances of
all Partnership Unit Holders immediately following the Revaluation Event
multiplied by the Percentage Interest of such Preferred Unit Holder or the
General Partner (with respect to GP Units only), respectively.
(d)    Transfers. In the event any Limited Partner Transfers or exchanges all or
any portion of such Limited Partner’s Partnership Units in accordance with this
Agreement or the Exchange Agreement, the transferee shall succeed to the Capital
Account of the transferor to the extent it relates to the transferred LP Units.
(e)    Treasury Regulations. The Partnership shall maintain the Capital Accounts
in accordance with the rules of Treasury Regulation Section 1.704-1(b)(2)(iv).
6.2.    Capital Account Register. The Capital Accounts of the Partnership Unit
Holders as of the Effective Time shall be set forth in the Capital Account
Register. After the Effective Time, the General Partner shall maintain and
periodically update the Capital Account Register in accordance with the terms
hereof. The Capital Account Register shall be conclusive and binding upon the
Partnership Unit Holders as the calculation of each Partnership Unit Holder’s
Capital Account absent manifest error by the General Partner, except that the
General Partner shall make any adjustments necessary to permit delivery of the
opinions referred to in Section 9.3(a).

-11-



--------------------------------------------------------------------------------




6.3.    Interpretation. The provisions of Section 6.1 and the other provisions
of this Agreement relating to the maintenance of Capital Accounts are intended
to comply with Section 1.704-1(b) of the Treasury Regulations and shall be
interpreted and applied in a manner consistent therewith (including the rules
set forth in the Treasury Regulations for determining the items and amounts of
income, gain, loss and deduction to be taken into account for Capital Account
purposes). In the event the General Partner determines that it is prudent to
modify the manner in which the Capital Accounts, or any debits or credits
thereto (including, without limitation, debits or credits relating to debt that
is secured by contributed or distributed property or that is assumed by the
Partnership or the Partnership Unit Holders), are computed in order to comply
with such Treasury Regulations or any successor thereto, the General Partner may
make such modification provided that it is unlikely to have a material effect on
the amounts distributable to any Partnership Unit Holder.
ARTICLE VII

Distributions
7.1.    Current Distributions.
(a)    Current Tax Distributions. To the extent permitted by law and consistent
with the Partnership’s obligations to its creditors as reasonably determined by
the General Partner, the Partnership shall make tax distributions on or before
the Tax Distribution Dates, provided that except as provided in Section 7.1(c),
no tax distributions shall be made to any Partnership Unit Holder in respect of
any event that would give rise to a distribution under Sections 7.2 or 12.2(d).
The aggregate amount of the tax distribution made with respect to any given Tax
Distribution Date shall be the product of (i) the estimated federal taxable
income of the Partnership under the provisions of the Code, as though the
Partnership were an individual, for the portion of the Fiscal Period ending on
the last day of the calendar month immediately preceding the Tax Distribution
Date and commencing on the first day of the calendar month that includes the
immediately preceding Tax Distribution Date, multiplied by (ii) the Tax Rate.
Notwithstanding the foregoing, to the extent the Partnership has had an
estimated federal taxable loss for any prior Fiscal Period in that Fiscal Year,
the amount in clause (i) above shall be reduced by that portion of the loss
remaining after reducing taxable income for prior Fiscal Periods in such Fiscal
Year for the loss. Each Partnership Unit Holder shall receive a tax distribution
proportional with the amount of federal taxable income to be allocated to such
Partnership Unit Holder pursuant to Section 8.2; provided that no tax
distributions shall be made to a Partnership Unit Holder in respect of (x) any
amounts distributed to such Partnership Unit Holder and treated as a “guaranteed
payment” under Section 707(c) of the Code or (y) any allocations of gross income
to such Partnership Unit Holder pursuant to Section 6 of Appendix B. All tax
distributions made to any Partnership Unit Holder pursuant to this Section
7.1(a) shall be treated as an advance against future distributions by the
Partnership to such Partnership Unit Holder pursuant to Sections 7.1(d) and 7.2
and clauses (iii), (iv), (v), (vi) and (vii) of Section 12.2(d), and all
distributions to such Partnership Unit Holder pursuant to Sections 7.1(d) and
7.2 and clauses (iii), (iv), (v), (vi) and (vii) of Section 12.2(d) shall be
reduced by the

-12-



--------------------------------------------------------------------------------




amount of any such tax distributions advanced to such Partnership Unit Holder
prior to or on the date of such distribution that have not previously been taken
into account to reduce the amount of distributions pursuant to such
aforementioned provisions.
(b)    Additional Tax Distributions. In the event any income tax return of the
Partnership, as a result of an audit or otherwise, reflects items of income,
gain, loss or deduction which are different from the amounts estimated for each
Partnership Unit Holder pursuant to Section 7.1(a) with respect to the Fiscal
Period of such return in a manner that results in additional income or gain of
the Partnership being allocated to all or some of the Partnership Unit Holders,
then to the extent permitted by law and consistent with the Partnership’s
obligations to its creditors as reasonably determined by the General Partner, an
additional tax distribution shall be made under the principles of Section 7.1(a)
to each Partnership Unit Holder to whom such additional income or gain is
allocated, except that (i) the last day of the calendar month in which such
adjustment occurs shall be treated as a Tax Distribution Date and (ii) the
amount of such additional income or gain shall be treated as the federal taxable
income of the Partnership. All additional tax distributions made to any
Partnership Unit Holder pursuant to this Section 7.1(b) shall be treated as an
advance against future distributions by the Partnership to such Partnership Unit
Holder pursuant to Sections 7.1(d) and 7.2 and clauses (iii), (iv), (v), (vi)
and (vii) of Section 12.2(d), and all distributions to such Partnership Unit
Holder pursuant to Sections 7.1(d) and 7.2 and clauses (iii), (iv), (v), (vi)
and (vii) of Section 12.2(d) shall be reduced by the amount of any such tax
distributions advanced to such Partnership Unit Holder prior to or on the date
of such distribution that have not previously been taken into account to reduce
the amount of distributions pursuant to such aforementioned provisions.
(c)    Special Tax Distributions. Where the anticipated federal, state and local
taxes required to be paid by a Partnership Unit Holder in respect of its
distributive share of the income and gain attributable to a Partial Capital
Event exceed the cash distributions to any Partnership Unit Holder (the
“Distributee Partner”) pursuant to Section 7.2 for such Partial Capital Event
(such excess amount, the “PCE Tax Shortfall”), the Partnership shall make an
additional tax distribution, subject to the limitations set forth in
Section 7.1(a), to the Distributee Partner in the amount equal to the PCE Tax
Shortfall (“Special Tax Distribution”). The Special Tax Distribution shall be
taken from the cash that would otherwise be distributed to the Preferred Unit
Holders under Section 7.2(a); provided that in no event shall the Preferred Unit
Holders receive, in the aggregate, cash in an amount equal to less than the
product of (A) their aggregate Percentage Interest at the time of the relevant
Partial Capital Event and (B) the aggregate net proceeds of the relevant Partial
Capital Event. Notwithstanding anything contained in this Agreement, all
subsequent distributions to the Distributee Partner (other than Tax
Distributions) shall be made to the Preferred Unit Holders until the Special Tax
Distribution has been repaid to the Preferred Unit Holders.
(d)    Other Current Distributions. Distributions, other than those made
pursuant to Section 7.2 or Section 12.2, may be declared by the General Partner
out of

-13-



--------------------------------------------------------------------------------




funds legally available therefor in such amounts and on such terms (including
the payment dates of such distributions) as the General Partner shall determine
and shall be made to the Partnership Unit Holders as of the close of business on
such record date as the General Partner shall determine on a pro rata basis in
accordance with each Partnership Unit Holder’s Percentage Interest as of the
close of business on such record date; provided that the General Partner shall
have the obligation to make the distributions provided for in Section 2.6 and
such distributions shall be made only to the recipients thereof specified in
Section 2.6 and shall not be made on a pro rata basis; provided, further, that
the General Partner shall have the obligation to make the distributions set
forth in Sections 7.1(a), (b) and (c) and Sections 7.2 and 12.2; and provided,
further, that, notwithstanding any other provision herein to the contrary, no
distributions shall be made to any Partnership Unit Holder or former Partnership
Unit Holder to the extent such distribution would render the Partnership
insolvent or would otherwise violate the Act. For purposes of the foregoing
sentence, insolvency shall mean the inability of the Partnership to meet its
payment obligations when due. Promptly following the designation of a record
date and the declaration of a distribution pursuant to this Section 7.1(d), the
General Partner shall give notice to each Partnership Unit Holder of the record
date, the amount and terms of the distribution and the payment date thereof.
(e)    Bonus Make-Whole Adjustments. Notwithstanding anything to the contrary
herein, each distribution after the Effective Time otherwise allocable pursuant
to Section 7.1(d), Section 7.2 or Section 12.2(d)(iii) (i) to a Contributing
Partner shall be reduced by such Contributing Partner’s Bonus Responsible Share
and (ii) to a Non-Contributing Partner shall be increased by such
Non-Contributing Partner’s Bonus Make-Whole Amount, provided that the maximum
amount a Non-Contributing Partner may receive with respect to LP Units held at
the Effective Time pursuant to this Section 7.1(e) shall equal such
Non-Contributing Partner’s Bonus Make-Whole Share as of the Effective Time.
7.2.    Distributions in connection with a Partial Capital Event. The General
Partner shall, promptly, and in any event within 20 days following the
occurrence of a Partial Capital Event, notify the Partnership Unit Holders in
writing that such Partial Capital Event has occurred and the amount of
distributions, if any, to be distributed to such Partnership Unit Holder
pursuant to this Section 7.2. The General Partner shall, within 60 days after
the completion of any Partial Capital Event, distribute the net proceeds thereof
to the Partnership Unit Holders as of the close of business on such record date
(which shall be reasonably proximate to the time of distributions pursuant to
this Section 7.2) as the General Partner shall determine as follows:
(a)    First, until the occurrence of the Preferred Units Preference Condition
or the CVR Payment Condition (each a “Preference Termination Event”), whereupon
all distributions in respect of Partial Capital Events shall be made in the
manner described in Section 7.2(b) and (c), subject to the provisions of Section
7.1(c), 60% to the Preferred Unit Holders (in proportion to their respective
Capital Accounts as of the record date) and 40% to the Other Unit Holders (in
proportion to their respective Capital Accounts as of the record date), until
the amount distributed on each Preferred

-14-



--------------------------------------------------------------------------------




Unit in respect of all Partial Capital Events equals the Preferred Unit
Preference Amount. For the avoidance of doubt, the Preferred Unit Holders may
decline all or any portion of a distribution to be made pursuant to this Section
7.2(a) by giving written notice to the General Partner within 10 days after
receiving notice that a Partial Capital Event has occurred.
(b)    Second, in the event that cash has been distributed pursuant to Section
7.2(a) above and prior distributions pursuant to this Section 7.2(b) have not
fully satisfied the Partnership’s obligations under this Section 7.2(b) in
respect of such distributions under Section 7.2(a), 100% to the Other Unit
Holders, until the cumulative amount of all distributions to the Other Unit
Holders made pursuant to Section 7.2(a) and this Section 7.2(b) in respect of
all Partial Capital Events since the Effective Time equals the amount such Other
Unit Holders would have received from all such distributions had each such
distribution been made in accordance with the Partnership Unit Holders’
respective Percentage Interests at the time of such distributions. Distributions
to the Other Unit Holders pursuant to this Section 7.2(b) shall be in proportion
to their respective Capital Accounts as of the record date for such
distribution. Distributions made pursuant to Section 7.2(a) and this Section
7.2(b) (including advances, if any, on such distributions pursuant to
Section 7.1) shall not exceed, in the aggregate, an amount equal to the quotient
of (i) the product of (x) the Preferred Unit Preference Amount multiplied by (y)
the number of Preferred Units outstanding at the time of the initial
distribution pursuant to Section 7.2(a) divided by (ii) the aggregate Percentage
Interest of the Preferred Unit Holders at the time of the initial distribution
pursuant to Section 7.2(a). On the settlement date of the Partnership CVRs, an
amount equal to the excess, if any, of (x) the Settlement Amounts (as defined in
the Partnership CVR Agreement) that would have been payable pursuant to
Sections 4(a) and 4(c) of the Partnership CVR Agreement had no Partial Capital
Event occurred prior to such date over (y) the Settlement Amounts (as defined in
the Partnership CVR Agreement) actually paid pursuant to such Sections 4(a) and
4(c) shall be deemed to have been distributed to the Other Unit Holders pursuant
to this Section 7.2(b).
(c)    Third, to the Partnership Unit Holders in proportion to their respective
Capital Accounts as of the record date, provided that if in respect of any
Partial Capital Event no distribution is required pursuant to Section 7.2(a) or
(b), no distribution shall be required in respect of such Partial Capital Event.
7.3.    Liquidating Distribution. In the event the Partnership is liquidated
pursuant to Article XII, liquidating distributions shall be made pursuant to
Section 12.2(d).
7.4.    Nature of Distributions. Other than distributions pursuant to Sections
7.1(a), 7.1(b) and 7.1(c), which shall be made in cash, and Section 7.3, which
shall be made as set forth in Section 12.2(d), subject to Section 13.1(a)(iii),
the Partnership may make distributions in kind; provided that, in the event of
any such in-kind distribution, all recipients of such distribution shall receive
the same general form of consideration.



-15-



--------------------------------------------------------------------------------




7.5.    Restrictions on Distributions. Notwithstanding any provision to the
contrary in this Agreement, the Partnership, and the General Partner on behalf
of the Partnership, shall not make a distribution to any Partnership Unit Holder
on account of its Partnership Units or other interest in the Partnership to the
extent that such distribution would violate the Act or other applicable law.
ARTICLE VIII

Allocation of Items of Income, Gain, Loss and Deduction for Capital Account
Purposes
8.1.    Capital Account Allocations. Except as provided in Section 6.1(c) and
Appendix B hereto, for Capital Account purposes, all items of income, gain, loss
and deduction shall be allocated among the Partnership Unit Holders in
accordance with their Percentage Interests, provided that:
(a)    if and to the extent the allocation of any loss or deduction to the
Preferred Unit Holders would cause the Capital Account balance in respect of any
Preferred Unit outstanding at the time to fall below the sum of (i) until the
occurrence of a Preference Termination Event, the Preferred Unit Preference
Amount, (ii) any Pre-IPO Accrued and Undistributed Profits allocated to such
Preferred Unit and (iii) any Post-IPO Accrued and Undistributed Profits
allocated to such Preferred Unit, the allocation of such loss or deduction
otherwise allocable to the Preferred Unit Holders will instead be allocated to
the Other Unit Holders having positive Capital Account balances in proportion to
their Percentage Interests, provided that no losses or deductions shall be
allocated pursuant to this Section 8.1(a) to any Other Unit Holder if and to the
extent such allocation would cause the Capital Account balance in respect of any
GP Unit or Common Unit outstanding at the time to fall below the sum of (i) any
Pre-IPO Accrued and Undistributed Profits allocated to such Partnership Unit and
(ii) any Post-IPO Accrued and Undistributed Profits allocated to such
Partnership Unit,
(b)    to the extent any distributions are adjusted pursuant to Section 7.1(e),
an amount of income that otherwise would have been allocated to Contributing
Partners whose distributions were reduced shall instead be allocated in an
amount equal to such reduction to Non-Contributing Partners whose distributions
were increased, and
(c)    to the extent the Profits Distribution to a Selling Class A Common Unit
Holder is reduced pursuant to Section 2.6, an amount of deduction that otherwise
would have been allocated to Partnership Unit Holders with respect to whom there
are Bonus Make-Whole Amounts shall instead be allocated in an amount equal to
such reduction to such Selling Class A Common Unit Holder.
8.2.    Tax Allocations. For federal, state and local income tax purposes, items
of income, gain, loss, deduction and credit shall be allocated to the
Partnership Unit Holders in accordance with the allocations of the corresponding
items for Capital Account purposes under Section 8.1, except that items with
respect to which there is a difference between tax basis and

-16-



--------------------------------------------------------------------------------




Carrying Value will be allocated in accordance with Section 704(c) of the Code,
the Treasury Regulations thereunder, and Treasury Regulations Section
1.704‑1(b)(4)(i).
8.3.    Guaranteed Payments. Any payment of salary, bonus or taxable fringe
benefits made by the Partnership or its Subsidiaries to a Partnership Unit
Holder shall be treated as a “guaranteed payment” under Section 707(c) of the
Code. For the avoidance of doubt, distributions to the Preferred Unit Holders
shall not be treated as “guaranteed payments” under Section 707(c) of the Code.
ARTICLE IX

Records and Accounting
9.1.    Books and Records. The General Partner, at the Partnership’s cost and
expense, shall maintain or cause to be maintained accurate books and records of
the Partnership and each Subsidiary at the principal place of business of the
General Partner or such other place as the General Partner shall reasonably
determine. Such books and records shall be open to the inspection of each
Partnership Unit Holder in person or by its duly authorized representatives at
such place during regular business hours within a reasonable time after receipt
of a written request for such inspection. Any expense for any inspection
(including any copying of such records) shall be borne by the Partnership Unit
Holder causing such inspection to be conducted.
9.2.    Fiscal Year. Unless otherwise required by law, the Fiscal Year of the
Partnership and its Subsidiaries shall be an annual period ending on
December 31.
9.3.    Reports to Limited Partners. The General Partner shall cause to be
prepared, at the Partnership’s expense, and shall use its best efforts to
deliver to each Limited Partner (other than the items specified in clauses
(a)(ii) and (c) below which shall only be delivered to the Original H&F
Holders), the following:
(a)    Annual Report. Within 90 days after the end of each Fiscal Year, (i) an
annual report containing the audited consolidated financial statements of the
Partnership and its Subsidiaries prepared in accordance with GAAP and
accompanied by a report thereon containing the opinion of an independent
accounting firm (the “Audited Financial Statements”), and (ii) an opinion or
opinions from the independent accounting firm in connection with the preparation
of the Audited Financial Statements as to (A) the GAAP capital accounts of the
Preferred Unit Holders having been maintained in accordance with applicable law
and the terms of this Agreement and (B) such Preferred Unit Holders’ GAAP
capital account balance as of the end of such Fiscal Year.
(b)    Tax Return Information. Within 82 days after the end of each Fiscal Year,
information necessary (or reasonably requested by a Partnership Unit Holder) as
a result of the Partnership Unit Holder’s investment in the Partnership for the
preparation by the Partnership Unit Holders of their income tax returns. After
the end of each Fiscal Year, upon reasonable request of Preferred Unit Holders
holding a majority of Preferred Units, the Partnership will use its commercially
reasonable efforts to provide to

-17-



--------------------------------------------------------------------------------




the Preferred Unit Holders good faith estimates of the information required to
be provided pursuant to the first sentence of this Section 9.3(b).
(c)    Interim Reports. Within 45 days after the end of each quarter (other than
the fourth quarter), unaudited consolidated financial statements of the
Partnership and its Subsidiaries for such quarter.
9.4.    Investment of Partnership Funds. All funds of the Partnership and its
Subsidiaries shall be either (i) deposited in the name of the Partnership or the
applicable Subsidiary in such accounts as shall be designated by the General
Partner or (ii) invested at the General Partner’s discretion. Withdrawals
therefrom shall be made solely by such officers of the Partnership or of the
applicable Subsidiary, as applicable, or other duly appointed individuals as the
General Partner may designate.
9.5.    Tax Matters Partner. The General Partner shall be the “tax matters
partner,” as that term is defined in Code Section 6231(a)(7) (the “Tax Matters
Partner”) with all of the rights, duties and powers provided for in Code
Sections 6221 through 6232, inclusive. The Tax Matters Partner, as an authorized
representative of the Partnership, shall direct the defense of any claims made
by the Internal Revenue Service to the extent that such claims relate to the
adjustment of Partnership items at the Partnership level and, in connection
therewith, may retain and pay the fees and expenses of counsel and other
advisors chosen by the Tax Matters Partner from Partnership funds.
Notwithstanding the foregoing, the Tax Matters Partner shall require the consent
of the General Partner and the holders of a majority of the Class A Common
Units, the Class B Common Units, the Class D Common Units and the Preferred
Units, each voting as a separate class, on matters that materially adversely
affect the allocation of the basis step-up in the Partnership assets under
Sections 734 and 743 of the Code; provided, however, that any such allocation
shall be made only in accordance with all provisions of the Code, and any other
law (federal, state or local), the regulations thereunder and any administrative
guidance issued by any regulatory authority. The General Partner shall promptly
deliver to each Limited Partner a copy of all notices and communications with
respect to income or similar taxes received from the Internal Revenue Service or
other taxing authority relating to the Partnership which might materially
adversely affect such Limited Partners, and consult with, and consider in good
faith the recommendation of any such materially and adversely affected Preferred
Unit Holder in respect of the defense of any claim. All expenses of the Tax
Matters Partner (including reasonable disbursements) and other fees and expenses
in connection with such defense shall be borne by the Partnership. Neither the
Tax Matters Partner nor the Partnership shall be liable for any additional tax,
interest or penalties payable by a Partnership Unit Holder or any costs of
separate counsel chosen by such Partnership Unit Holder to represent the
Partnership Unit Holder with respect to any aspect of such challenge.

-18-



--------------------------------------------------------------------------------




ARTICLE X

Management of the Partnership;
Rights and Duties of the General Partner
10.1.    Management Powers of the General Partner. Except as otherwise expressly
provided herein, the General Partner (a) shall have the exclusive authority to
manage and conduct the business of the Partnership, including the sole authority
to manage, control and administer the day-to-day business and affairs of the
Partnership, (b) is hereby authorized and vested with the power on behalf of the
Partnership to do all acts necessary or incidental to the carrying out of the
business of the Partnership, and (c) shall have all of the rights and powers of
a general partner of a limited partnership under the Act, including the
authority, right and power to make, do or perform the following:
(i)    lease real property and buy, sell or lease personal property in
connection with the Partnership’s business;
(ii)    borrow money and procure temporary, permanent, conventional or other
financing for purposes of financing the operations and development of the
Partnership’s business, on such terms and conditions and at such rates of
interest as it deems appropriate in connection therewith and if security is
required therefor, mortgage or grant any other security interest in and to any
portion of the property or assets of the Partnership;
(iii)    cause property acquired by the Partnership to be taken and held in the
Partnership’s name or in the name of nominees or trustees, provided that said
property shall nevertheless be Partnership property subject to this Agreement;
(iv)    subject to Section 9.5, bring, defend, settle, compromise or otherwise
participate in any and all actions, proceedings or investigations, whether at
law, in equity or both, or before any Governmental Authority or agency, and
whether brought against the Partnership or the General Partner, arising out of,
connected with or related in any way to the business and affairs of the
Partnership or the enforcement or protection of interests in the Partnership;
the decision to settle or compromise in such a controversy and the terms and
circumstances of such settlement or compromise shall be solely the decision of
the General Partner, as shall the decision to appeal to the court of last resort
any decision adverse to the interest of the Partnership;
(v)    employ such persons, firms or corporations and fix their reasonable
compensation as may be necessary for the preparation of the Partnership’s
financial statements, tax returns and reports and to carry on the business and
accomplish the purposes of the Partnership;
(vi)    appoint officers of the Partnership, and delegate duties and grant
authority to such officers of the Partnership;

-19-



--------------------------------------------------------------------------------




(vii)    pay out of Partnership funds all fees and expenses necessary to carry
on the business and to accomplish the purposes of the Partnership, including,
without limitation, Partnership administration;
(viii)    open accounts and deposit and maintain funds in the name of the
Partnership in banks, savings and loan associations, brokerage firms or other
financial institutions;
(ix)    take any actions required under Article II; and
(x)    exercise the powers of the Partnership as an equity holder, member,
manager, limited partner or general partner, as the case may be, of its
Subsidiaries.
The General Partner, as determined by its board of directors, may delegate to
its officers or to the officers of the Partnership any of the foregoing
authority, rights and powers.
10.2.    Liability to Partnership Unit Holders and Partnership. In the absence
of fraud, willful misconduct or gross negligence, neither the General Partner
nor any officers or directors of the General Partner shall be liable to the
Partnership Unit Holders or the Partnership for (i) any mistake in judgment or
(ii) any action or inaction taken or omitted in the course of performing its
duties under this Agreement or in connection with the business of the
Partnership. In addition, neither the General Partner nor any officers or
directors of the General Partner shall be liable to the Partnership Unit Holders
or the Partnership for any loss due to the mistake, negligence, dishonesty,
fraud or bad faith of any employee, broker or other agent of the Partnership
selected by the General Partner without willful misconduct or gross negligence
on the part of the General Partner or such officer or director.
10.3.    Indemnification.
(a)    The General Partner, Artisan Investment Corporation, former Advisory
Committee members, any officers or directors of the General Partner or Artisan
Investment Corporation and their respective heirs, successors and assigns will
be indemnified and held harmless by the Partnership against any losses, damages,
costs or expenses (including reasonable attorneys’ fees, judgments, fines and
amounts paid in settlement) actually incurred in connection with any threatened,
pending or completed action, suit or proceeding, whether civil, criminal or
administrative (including any action by or on behalf of the Partnership) arising
as a result of their being the General Partner, the former general partner, a
former Advisory Committee member, or an officer or director of the General
Partner or the former general partner to the maximum extent that they could be
indemnified if the Partnership were a Delaware corporation and they were
directors of such corporation. In addition, the Partnership shall pay the costs
or expenses (including reasonable attorneys’ fees) incurred by the parties
indemnified herein in advance of a final disposition of such matter so long as
such indemnified party undertakes to repay such expenses if he or she is
adjudicated not to be entitled to indemnification.

-20-



--------------------------------------------------------------------------------




(b)    An officer or employee of, and any Persons whose full-time or part-time
professional efforts are devoted to providing services to, the Partnership or
any Subsidiary of the Partnership will be indemnified by the Partnership against
any losses, damages, costs or expenses (including reasonable attorneys’ fees,
judgments, fines and amounts paid in settlement) actually incurred in connection
with any threatened, pending or completed action, suit or proceeding, whether
civil, criminal or administrative arising as a result of their being an officer
or employee of the Partnership; provided, however, that no such Person shall be
so indemnified or reimbursed for any claim, obligation or liability which shall
have been finally adjudicated to have arisen out of or been based upon the
intentional misconduct, gross negligence, fraud or knowing violation of law by
such Person. In addition, the Partnership shall pay the costs or expenses
(including reasonable attorneys’ fees) incurred by such Persons indemnified
herein in advance of a final disposition of such matter so long as such Person
undertakes to repay such expenses if he or she is adjudicated not to be entitled
to indemnification; provided, however, that such Person gives prompt notice
thereof, executes such documents and takes such action as will permit the
Partnership to conduct the defense or settlement thereof and cooperates therein.
10.4.    Non-Exclusive Remedy. The right of indemnification provided hereby
shall not be exclusive of, and shall not affect, any other rights to which any
Partnership Unit Holder or other Person indemnified hereunder may be entitled.
Nothing contained in this Article X shall limit any lawful rights to
indemnification existing independently of this Article X. No amendment,
modification or repeal of Section 10.3 or this Section 10.4 shall adversely
affect the indemnification rights of any Partnership Unit Holder or Person
hereunder with respect to any claim giving rise to such rights that arises prior
to the time of such amendment, modification or repeal.
10.5.    Other Permissible Activities. Except to the extent otherwise provided
in any agreement between a Partnership Unit Holder and the Partnership, any
Limited Partner (except for the Class B Common Unit Holders) and any officer or
director of any such Limited Partner or the General Partner may (either directly
or through its Affiliates) engage in or possess interests in other business
ventures of every kind and description for its own account, including, without
limitation, investing in other entities that engage in, or directly engaging in,
institutional and retail investment management. Neither the Partnership nor any
of the Partnership Unit Holders shall have any rights by virtue of this
Agreement in or to such other business ventures or to the income or profits
derived therefrom. Except for the General Partner and the Class B Common Unit
Holders, each Partnership Unit Holder and each such Partnership Unit Holder’s
Affiliates, in any such Person’s capacity as a Partnership Unit Holder or an
Affiliate of a Partnership Unit Holder, and any officer, director, agent, member
or partner of a Class A Common Unit Holder, Class D Common Unit Holder, Class E
Common Unit Holder or Preferred Unit Holder, in such Person’s capacity as a
director of the General Partner (a “Director Representative”), shall have no
obligation to the Partnership to present any business opportunity to the
Partnership, even if the opportunity is one that the Partnership might
reasonably be deemed to have pursued or had the ability or desire to pursue if
granted the opportunity to do so, and no such Person, in such Person’s capacity
as a Partnership Unit Holder or an Affiliate of a

-21-



--------------------------------------------------------------------------------




Partnership Unit Holder (or, to the fullest extent permitted by law and the
Certificate of Incorporation of the General Partner, in a Director
Representative’s capacity as a director of the General Partner), shall be liable
to the Partnership or any Partnership Unit Holder for breach of any fiduciary or
other duty (if any), as a Partnership Unit Holder or otherwise, by reason of the
fact that such Person pursues or acquires such business opportunity, directs
such business opportunity to another Person or fails to present such business
opportunity, or information regarding such business opportunity, to the
Partnership, notwithstanding any other provisions of this Agreement, at law
(whether common or statutory), in equity or otherwise. The General Partner will
not engage in any business activity other than the management and ownership of
the Partnership and its Subsidiaries, or own any assets (other than on a
temporary basis) other than Partnership Units and Partnership CVRs, provided
that the General Partner may take any action (including incurring its own
indebtedness) or own any asset if it determines in good faith that such actions
or ownership are in the best interest of the Partnership.
10.6.    Expenses. The General Partner shall be entitled to reimbursement from
the Partnership for the General Partner’s operating expenses, overhead and other
fees and expenses. Without limiting the foregoing sentence, at the General
Partner’s sole discretion, cash distributions may be made to the General Partner
(which distributions shall be made without pro rata distributions to the other
Partnership Unit Holders) in amounts required for the General Partner to pay (a)
operating, administrative and other similar costs incurred by the General
Partner, including payments representing interest with respect to payments not
made when due under the terms of the Tax Receivable Agreements and payments
pursuant to any legal, tax, accounting and other professional fees and expenses,
(b) any judgments, settlements, penalties, fines or other costs and expenses in
respect of any claims against, or any litigation or proceedings involving, the
General Partner, (c) fees and expenses related to any securities offering,
investment or acquisition transaction (whether or not successful) authorized by
the board of directors of the General Partner and (d) other fees and expenses in
connection with the maintenance of the existence of the General Partner
(including any costs or expenses associated with being a public company listed
on a national securities exchange). Notwithstanding anything to the contrary
herein, any distributions made to the General Partner pursuant to this Section
10.6 shall be in addition to any distributions the General Partner is otherwise
entitled to as a Partnership Unit Holder and shall create no obligation for the
Partnership to make any additional distribution to the Limited Partners.
ARTICLE XI

Limited Partners
11.1.    Limited Liability. Except as provided in the Act, no Limited Partner
shall be obligated personally for any of the debts, obligations and liabilities
of the Partnership, whether arising in contract, tort or otherwise. The Limited
Partners shall take no part in the “control of the business” of the Partnership
(which phrase shall have the meaning assigned to it under the Act) or otherwise
take any action that would make the Limited Partner liable for the obligations
of the Partnership under the Act. The exercise by any Limited Partner of any
right conferred herein shall not be construed to constitute participation by
such Limited Partner in the conduct or control of the business of the
Partnership so as to make such Limited Partner liable as

-22-



--------------------------------------------------------------------------------




a general partner for the debts and obligations of the Partnership for purposes
of the Act. If appointed pursuant to this Agreement, a Limited Partner may serve
as an officer of the Partnership. To the fullest extent permitted by law, no
officer in its capacity as a Limited Partner or otherwise, shall be deemed to
participate in the “control of the business” or affairs of the Partnership so as
to make such Person liable as a general partner for the debts and obligations of
the Partnership for purposes of the Act, and no such officer of the Partnership
shall constitute a general partner of the Partnership or be liable for the
obligations of the Partnership.
11.2.    No Withdrawal. Other than with respect to the provisions set forth in
Section 2.6, the exchange provisions set forth in Section 4.2, or the Transfer
provisions set forth in Article XIV, a Limited Partner shall not have the right
to withdraw from the Partnership.
ARTICLE XII

Dissolution and Termination
12.1.    Dissolution. The Partnership shall be dissolved and its affairs wound
up upon the first to occur of:
(a)    the sale of all or substantially all of the Partnership’s assets;
(b)    the Bankruptcy of the General Partner or the occurrence of any other
event that results in the General Partner ceasing to be a general partner under
the Act (each, an “Event of Withdrawal”), provided that the Partnership shall
not be dissolved and required to be wound up in connection with any of the
events specified in this Section 12.1(b) if, within 90 days after the Event of
Withdrawal, the holders of at least a majority of the Class A Common Units, the
Class B Common Units, the Class D Common Units and the Preferred Units, each
voting as a separate class, consent in writing to continue the business of the
Partnership and to the appointment, effective as of the Event of Withdrawal, of
one or more additional General Partners;
(c)    the entry of a decree of judicial dissolution pursuant to Section 17‑802
of the Act;
(d)    at any time there are no limited partners of the Partnership; or
(e)    the consent of the General Partner and the consent of the holders of at
least a majority of the Class A Common Units, the Class B Common Units, the
Class D Common Units and the Preferred Units, each voting as a separate class.
12.2.    Distribution of Assets Upon Termination.
(a)    Upon the dissolution of the Partnership pursuant to Section 12.1, unless
the Partnership is continued pursuant to Section 12.1(b), the General Partner
(or if there is none or if such dissolution occurred pursuant to
Section 12.1(c), a Person approved by Limited Partners holding a majority of the
outstanding Partnership Units, voting together as a single class and group, to
act as a liquidating trustee of the

-23-



--------------------------------------------------------------------------------




Partnership (the “Liquidating Trustee”)), shall proceed diligently to wind up
the affairs of the Partnership and distribute its assets in accordance with the
provisions of Section 12.2(d).
(b)    All saleable assets of the Partnership may be sold in connection with any
dissolution at public or private sale or at such price and upon such terms as
the General Partner or the Liquidating Trustee, as the case may be, may deem
advisable. A Partnership Unit Holder or any partnership, corporation or other
entity in which a Partnership Unit Holder is in any way interested may purchase
assets at such sale. The General Partner or the Liquidating Trustee, as the case
may be, in its sole and absolute discretion, may in accordance with Section
12.2(d) distribute the assets of the Partnership in kind on the basis of the
Fair Market Value thereof.
(c)    Profits and Losses (and the related items of income, gain, loss and
deduction, as determined in accordance with Section 6.3) of the Partnership in
connection with any dissolution shall be determined as of the end of the period
of winding up in accordance with the provisions of this Agreement and shall be
credited or charged to the respective Capital Accounts (respectively) of the
Partnership Unit Holders.
(d)    Upon the dissolution and winding up of the Partnership, the assets of the
Partnership shall be distributed in the following order of priority to the
extent available:
(i)    First, to creditors of the Partnership in satisfaction of any debts and
liabilities of the Partnership (except for any loans made by Partnership Unit
Holders, but including amounts due and payable, if any, to any Person in
settlement of the Partnership CVRs, to the extent permitted by law), whether by
payment or the making of reasonable provision for payment thereof (which may
include the establishment of any reserve which the General Partner or the
Liquidating Trustee deems necessary in its sole discretion to provide for any
contingent, conditional or unmatured liabilities or obligations of the
Partnership; at the expiration of such period of time as the General Partner or
the Liquidating Trustee, as the case may be, deems advisable, the balance
remaining in any such reserve after payment of any such liabilities and
obligations shall be distributed in the manner hereinafter set forth in this
Section 12.2(d)).
(ii)    Second, to the Partnership Unit Holders that have made loans to the
Partnership pro rata (in accordance with the amount of principal of such loans
then outstanding) until each shall have received the outstanding principal of,
and accrued and unpaid interest on, such loans.
(iii)    Third, subject to Section 7.1(e), in the event that the Partnership has
Post-IPO Accrued and Undistributed Profits, to the Partnership Unit Holders in
accordance with their Percentage Interests at the time the Post-IPO Accrued and
Undistributed Profits were earned or accrued (as determined by the General
Partner) until the Partnership has distributed all Post-IPO Accrued

-24-



--------------------------------------------------------------------------------




and Undistributed Profits; provided that if a Partnership Unit Holder Transfers
or exchanges a Partnership Unit subsequent to the Partnership earning or
accruing profits but prior to the distribution of such profits, the transferee
(including, in the case of an exchange, the General Partner) shall be entitled
to the Post-IPO Accrued and Undistributed Profits associated with the
Partnership Unit so Transferred or exchanged.
(iv)    Fourth, to the Partnership Unit Holders in proportion to their interests
in the Grossed-Up Pre-IPO Profits until the Partnership has distributed all
Grossed-Up Pre-IPO Profits. The General Partner’s interest in the Grossed-Up
Pre-IPO Profits shall equal the sum of (w) Net Grossed-Up Pre-IPO Profits and
(x) any portion of the Limited Partners’ interests in the Pre-IPO Accrued and
Undistributed Profits transferred to the General Partner. A Limited Partner’s
interest in the Grossed-Up Pre-IPO Profits shall equal the sum of (y) the
Limited Partner’s portion of Pre-IPO Accrued and Undistributed Profits set forth
in the Capital Account Register as of the Effective Time, and (z) any portion of
the Limited Partners’ interests in the Pre-IPO Accrued and Undistributed Profits
transferred to such Limited Partner; provided that if a Limited Partner
Transfers or exchanges a Partnership Unit for Class A Common Stock or
Convertible Preferred Stock subsequent to the Effective Time but prior to the
distribution of such Pre-IPO Accrued and Undistributed Profits, the transferee
(including, in the case of an exchange, the General Partner) shall be entitled
to the Pre-IPO Accrued and Undistributed Profits associated with the Partnership
Unit so Transferred or exchanged (subject, in the case of the General Partner,
to any rights of holders of securities of the General Partner in respect of such
Pre-IPO Accrued and Undistributed Profits). For the avoidance of doubt, the
aggregate amount distributed under this Section 12.2(d)(iv) with respect to
Limited Partners’ interests in the Grossed-Up Pre-IPO Profits shall not exceed
the aggregate amount of Pre-IPO Accrued and Undistributed Profits.
(v)    Fifth, 100% to the Preferred Unit Holders (in proportion to their
respective Capital Account balances), until the amount distributed on each
Preferred Unit, including any preferential distributions previously made
pursuant to Section 7.2(a), equals the Preferred Unit Preference Amount;
provided that no distributions shall be made pursuant to this Section 12.2(d)(v)
following a Preference Termination Event (whereupon, all further distributions
shall be made in the manner described in clauses (vi) and (vii) below).
(vi)    Sixth, in the event that any amounts were ever distributed pursuant to
Section 7.2(a) or Section 12.2(d)(v), 100% to each of the Other Unit Holders (in
proportion to their respective Capital Account balances), until the cumulative
amount of all distributions made, or deemed to have been made, to such Other
Unit Holders pursuant to Section 7.2(a) and Section 7.2(b) in respect of all
Partial Capital Events since the Effective Time and this Section 12.2(d)(vi)
equals the amount such Other Unit Holders would have received from all such

-25-



--------------------------------------------------------------------------------




distributions had each such distribution been made in accordance with the
Partnership Unit Holders’ respective Percentage Interests at the times of such
distributions. Distributions made pursuant to Section 7.2(a), Section 7.2(b),
Section 12.2(d)(v) and this Section 12.2(d)(vi) shall not exceed, in the
aggregate, an amount equal to the quotient of (i) the product of (x) the
Preferred Unit Preference Amount multiplied by (y) the number of Preferred Units
outstanding at the time of the initial distribution, if any, pursuant to Section
7.2(a) or, if no such distribution pursuant to Section 7.2(a) has been made, at
the time of the first distribution pursuant to Section 12.2(d)(v) divided by
(ii) the aggregate Percentage Interest of the Preferred Unit Holders at the time
of the initial distribution referenced in the preceding clause (y).
(vii)    Seventh, to the Partnership Unit Holders in proportion to their
respective Capital Account balances.
(e)    All distributions pursuant to Section 12.2(d) shall be made as soon as
reasonably practicable following the dissolution of the Partnership, and in any
event no later than the last day of the Fiscal Year in which the dissolution
occurs or, if later, on the 90th day after the dissolution date.
(f)    Notwithstanding any other provision of this Agreement to the contrary,
(i) a sale of all of or substantially all the Partnership Units, (ii) a merger
or consolidation or similar business combination or conversion of or involving
the Partnership or (iii) any other sale or other disposition (directly or
indirectly, whether by operation of law or otherwise) of all or substantially
all of the Partnership’s assets or business (other than in connection with a
formal dissolution of the Partnership) shall be deemed a complete liquidation of
the Partnership and neither the Partnership nor the General Partner shall
authorize or permit the Partnership to enter into any such transaction unless in
connection therewith appropriate provisions have been made so that, in the case
of a transaction referred to in clause (i) or (ii) above, the aggregate net
proceeds payable to holders of Partnership Units in such transaction (taking
into account the value of any Partnership Units retained immediately after
completion of such transaction) or, in the case of a transaction referred to in
clause (iii) above, the assets of the Partnership, shall be distributed in the
manner specified in Section 12.2(d), except for de minimis variations therefrom.
ARTICLE XIII

Voting and Class Approval Rights
13.1.    Voting and Class Approval Rights.
(a)    The consent of the General Partner and the consent of the holders of a
majority of the Class A Common Units, the Class B Common Units, the Class D
Common Units and the Preferred Units, each voting as a separate class, are
required to take any of the following actions:

-26-



--------------------------------------------------------------------------------




(i)    engage in a sale, transfer, conveyance or disposition of Partnership
assets or assets of a Subsidiary, whether or not in contemplation of or in
connection with a liquidation or dissolution of the Partnership, the Fair Market
Value of which is greater than the 25% of the Fair Market Value of all of the
assets of the Partnership and its Subsidiaries, or any merger, consolidation or
other similar business combination involving the Partnership or a material
Subsidiary whereby the then existing Partnership Unit Holders would have less
than a 75% direct or indirect interest in the equity of the Partnership or any
material Subsidiary;
(ii)    except pursuant to Section 2.2, Section 2.5 or as required by Section
4.1, Section 4.2, Section 4.3 or Section 4.4, redeem or issue additional
Partnership Units or interests in any Subsidiary, reclassify or create
additional classes of Partnership Units or interests in any Subsidiary (except
with respect to interests that are or will be held by the Partnership or any of
its wholly-owned Subsidiaries); provided that, without the consent of the
Limited Partners or any class thereof, the Partnership may (i) issue additional
Partnership Units the issuance of which has been approved by the shareholders of
the General Partner (including, for the avoidance of doubt, the issuance of
additional Partnership Units pursuant to compensation plans of the General
Partner that have been approved by the shareholders of the General Partner) and
preferred units that are expressly junior in rights to the Preferred Units with
respect to distribution rights and rights in liquidation of the Partnership,
(ii) redeem Partnership Units from the General Partner if the General Partner
uses the proceeds of such redemption to repurchase shares of its Class A Common
Stock or Convertible Preferred Stock, (iii) from and after the date on which any
person ceases to provide any services to the Partnership or any Subsidiary of
the Partnership, redeem or reclassify Partnership Units that are held by such
person, (iv) issue, redeem or reclassify interests in any Subsidiary of the
Partnership that will be or are held by persons providing (or who formerly
provided) services to the applicable Subsidiary of the Partnership, provided
that the amount and terms of each such issuance, redemption or reclassification
with respect to any such person have been approved by the board of directors of
the General Partner or a committee thereof, and (v) after July 1, 2016, issue,
redeem or reclassify Partnership Units or interests in any Subsidiary of the
Partnership that will be or are held by persons providing (or who formerly
provided) services to the Partnership or any Subsidiary of the Partnership,
provided that such issuance, redemption or reclassification has been approved by
the board of directors of the General Partner or a committee thereof;
(iii)     make any in-kind distributions; or
(iv)    take any action on tax matters that materially adversely affects the
allocation of the step-up in basis of its assets under Sections 734 or 743 of
the Code with respect to the Partnership Unit Holders;

-27-



--------------------------------------------------------------------------------




provided that, in each case, (i) if any of the foregoing actions affect only
certain classes of Partnership Units, only the approval of the General Partner
and the affected classes is required for such action to be taken and (ii) the
consent of a particular class of Partnership Units shall be required only if
such class of Partnership Units represents at least 5% of the outstanding
Partnership Units.
(b)    The General Partner agrees, for the benefit of the holders of its
Convertible Preferred Stock, that it shall vote the Preferred Units it holds
pursuant to the directions of the holders of a majority of the outstanding
shares of Convertible Preferred Stock on any occasion in which Preferred Unit
Holders have the right to vote under this Agreement or the Act. For the
avoidance of doubt, when voting in its capacity as the holder of Preferred
Units, the General Partner shall be deemed a Limited Partner and, in such
capacity, the General Partner (and the holders of the Convertible Preferred
Stock in so instructing the General Partner) shall have no duties (including
fiduciary duties) to the Partnership, any Partnership Unit Holder or any other
Person notwithstanding any other provision in this Agreement, at law (whether
common or statutory), in equity or otherwise.
ARTICLE XIV

Transferability of Partnership Units
14.1.    Restrictions on Transfers. Other than as provided in Article II and
Article IV, no Transfer of all or any part of a Partnership Unit may be made
except as provided in this Article XIV. GP Units may be issued only to the
General Partner and are non-transferable. Notwithstanding anything to the
contrary in this Article XIV, (i) the Exchange Agreement shall govern the
exchange of Partnership Units for shares of Class A Common Stock or Convertible
Preferred Stock, and an exchange pursuant to and in accordance with the Exchange
Agreement shall not be considered a “Transfer” for purposes of this Agreement,
(ii) the Certificate of Incorporation of APAM shall govern the conversion of
Convertible Preferred Stock into Class A Common Stock, and a conversion pursuant
to and in accordance with the Certificate of Incorporation of APAM shall not be
considered a “Transfer” for purposes of this Agreement, and (iii) the Resale and
Registration Rights Agreement shall govern the transfer of Registrable
Securities (as defined therein).
14.2.    Permitted Transfers of LP Units. Subject to the provisions of this
Section 14.2, Section 14.4 and Section 14.5, a Limited Partner may Transfer all
or a portion of its LP Units to the following:
(a)    if such transferring Limited Partner is an individual, (1) his spouse or
children, or a trust for the benefit of the transferring Limited Partner, his
spouse or lineal descendants, or (2) with the consent of the General Partner, a
transferee in a Transfer the purpose or intent of which is substantially
equivalent with or similar to the purpose or intent of the types of Transfers
permitted by sub-clause (1) above;

-28-



--------------------------------------------------------------------------------




(b)    if such transferring Limited Partner is Artisan Investment Corporation or
a permitted transferee of Artisan Investment Corporation, to (1) the Zieglers,
their respective spouse or child or a trust for the benefit of the foregoing or
lineal descendants thereof, or (2) with the consent of the General Partner, a
transferee in a Transfer the purpose or intent of which is substantially
equivalent with or similar to the purpose or intent of the types of Transfers
permitted by sub-clause (1) above;
(c)    if such transferring Limited Partner is Sutter Hill Ventures or Frog &
Peach Investors LLC, following the First Year Lock-Up Expiration Date, to
partners or members of Sutter Hill Ventures or Frog & Peach Investors LLC,
respectively;
(d)    if such transferring Limited Partner is one of the Original H&F Holders,
to its Affiliates or, following the First Year Lock-Up Expiration Date, to
partners of the Original H&F Holders or other funds Affiliated with such
Original H&F Holder.
14.3.    Prohibited Transfers.
(a)    Notwithstanding any other provisions of this Article XIV, no Limited
Partner may Transfer all or any of its LP Units, except as provided in Article
II and Article IV, unless such Limited Partner shall have delivered an opinion
of counsel (who may be counsel for the Partnership) or, with respect to tax
matters, an opinion of a qualified tax advisor (who may be the tax advisor to
the Partnership) satisfactory in form and substance to the General Partner, to
the effect that:
(i)        such Transfer, when added to the total of all other Transfers of LP
Units within the preceding twelve (12) months, would not result in the
Partnership being considered to have terminated within the meaning of
Section 708 of the Code;
(ii)        such Transfer would not violate the registration or qualification
provisions of the Securities Act or of any state securities or “Blue Sky” laws
applicable to the Partnership or to the LP Units to be Transferred;
(iii)        such Transfer would not cause the Partnership to lose its status as
a partnership for federal income tax purposes or cause the Partnership to become
subject to the Investment Company Act of 1940, as amended;
(iv)        such Transfer would not cause the Partnership to be treated as a
publicly traded partnership under Code Section 7704(b); and
(v)        such Transfer would not result in any class of equity security of the
Partnership being held of record by 500 or more Persons;
any such opinion of counsel or tax advisor, as applicable, to be delivered in
writing to the Partnership not less than ten (10) days prior to the date of the
Transfer. Each Limited Partner hereby severally agrees that it will not Transfer
any LP Units except as permitted

-29-



--------------------------------------------------------------------------------




by this Agreement, and that any purported Transfer in violation of this
Agreement shall be null and void. All or any portion of this Section 14.3(a) may
be waived by the General Partner.
(b)    No Partnership Unit Holder may Transfer any Partnership Units to any
Person unless such Partnership Unit Holder Transfers to the same Person a number
of shares of Class B Common Stock or Class C Common Stock, and, in the case of
Preferred Units, prior to the settlement or termination of the Partnership CVRs,
a number of Partnership CVRs equal to the number of Partnership Units
transferred to such Person.
14.4.    Transferees.
(a)    The Partnership shall not recognize for any purpose any purported
Transfer of any Partnership Unit unless the provisions of Sections 14.1 through
14.4, inclusive, shall have been complied with and there shall have been filed
with the Partnership a dated notice of such Transfer, in form satisfactory to
the General Partner, executed and acknowledged by both the seller, assignor or
transferor and the purchaser, assignee or transferee, and such notice
(i) contains the acceptance by the purchaser, assignee or transferee of all of
the terms and provisions of this Agreement applicable to it, including the
provisions of Section 15.8 and its agreement to be bound hereby, (ii) represents
that such Transfer was made in accordance with all applicable laws and
regulations, (iii) contains a joinder to the Exchange Agreement executed by the
purchaser, assignee or transferee pursuant to and in accordance with the
Exchange Agreement, and (iv) contains a power of attorney granted by the
purchaser, assignee or transferee to the General Partner to execute this
Agreement on its behalf.
(b)    Unless and until an assignee of a Partnership Unit shall have been
admitted to the Partnership as a Substituted Limited Partner pursuant to
Section 14.5, such assignee shall be entitled only to the economic rights of an
assignee of a Partnership Unit under Section 17‑702(a)(3) of the Act and any
successor provision, and such assignee shall not have the power or right to
exercise, or to compel by legal action or otherwise the assigning Partnership
Unit Holder to exercise, any rights or powers of a Partnership Unit Holder,
including without limitation the right to give consents with respect to such
Partnership Unit; provided, however, that in any event a Person acquiring a
Partnership Unit shall have only such rights as and shall be subject to all the
obligations as are set forth in this Agreement, and, without limiting the
generality of the foregoing, such Person shall not have any right to partition
of the Partnership’s assets or to have the value of its Partnership Unit
ascertained or receive the value of such Partnership Unit.
(c)    Unless and until a Substituted Limited Partner is admitted in place of
such assigning Limited Partner, such assigning Limited Partner shall not cease
to be a Limited Partner or cease to have any of the rights or obligations of a
Limited Partner hereunder.
(d)    Anything herein to the contrary notwithstanding, both the Partnership and
the General Partner shall be entitled to treat the assignor of any

-30-



--------------------------------------------------------------------------------




Partnership Units as the absolute owner thereof in all respects, and shall incur
no liability for distributions made in good faith to it, until such time as a
written notice of the Transfer that conforms to the requirements of this Article
XIV has been received by the Partnership and accepted by the General Partner.
(e)    A Person who is the assignee of a Partnership Unit as permitted hereby
but does not become a Substituted Limited Partner and who desires to make a
further Transfer of such Partnership Unit, shall be subject to all of the
provisions of this Article XIV to the same extent and in the same manner as any
Limited Partner desiring to make a Transfer of its Partnership Unit.
14.5.    Substituted Limited Partner.
(a)    No Limited Partner shall have the right to substitute a purchaser,
assignee, transferee, donee, heir, legatee, distributee or other recipient of
all or any part of such Limited Partner’s Partnership Units as a Limited Partner
in its place. Any such purchaser, assignee, transferee, donee, heir, legatee,
distributee or other recipient of a Partnership Unit (whether pursuant to a
voluntary or involuntary Transfer) shall be admitted to the Partnership as a
Substituted Limited Partner only (i) with the consent of the General Partner,
which consent may be given or withheld in its sole and absolute discretion,
(ii) by satisfying the requirements of Section 14.3, Section 14.4 and
subsection (b) of this Section 14.5, and (iii) upon an update by the General
Partner of the Register and the Partnership’s certificate of limited
partnership, if required to preserve the limited liability of the Limited
Partners, all of which acts under this clause (iii) shall be done promptly, and
(iv) upon execution of this Agreement or a counterpart hereof.
(b)    Each Substituted Limited Partner, as a condition to its admission as a
Limited Partner, shall execute and acknowledge such instruments, in form and
substance satisfactory to the General Partner, as the General Partner reasonably
deems necessary or desirable to effectuate such admission and to confirm the
agreement of the Substituted Limited Partner to be bound by all the terms and
provisions of this Agreement with respect to the Partnership Unit acquired. All
reasonable expenses, including attorneys’ fees that are incurred by the
Partnership in this connection and not paid by the assignor Limited Partner,
shall be borne by such Substituted Limited Partner.
14.6.    Partner Tax Documentation. Each of the Partnership Unit Holders and any
other person upon becoming a partner in the Partnership agrees to furnish such
documentation and information as may reasonably be requested by the General
Partner and upon which the General Partner may rely under applicable Treasury
Regulations (i) to conclude that such Partner or such other person is a U.S.
Person under Section 7701(a)(30) of the Code or (ii) with respect to a
Partnership Unit Holder or other person that is not a U.S. Person under Section
7701(a)(30) of the Code, to determine the residence of such Partnership Unit
Holder or such other person in a manner that allows the General Partner to
conclude that any withholding obligations that arise under the Code and the
Treasury Regulations promulgated thereunder are reduced or eliminated by reason
of such Partnership Unit Holder’s or such other person’s residence.

-31-



--------------------------------------------------------------------------------




ARTICLE XV

General Terms and Conditions
15.1.    Partition. Each Partnership Unit Holder expressly waives any rights it
might otherwise have for a partition of the Partnership’s assets.
15.2.    Binding Effect. This Agreement shall inure to the benefit of and be
binding upon the respective heirs, executors, administrators, legal
representatives, successors and assigns permitted hereunder of the parties
hereto.
15.3.    Agreement in Counterparts. This Agreement may be executed in any number
of counterparts which together shall constitute one and the same instrument. A
Partnership Unit Holder’s execution of this Agreement transmitted by facsimile
or by e‑mail delivery of a “.pdf” (or similar) format data file shall be
effective when said facsimile or data file is received by the General Partner.
The page with the original signature shall be sent by overnight courier to the
General Partner.
15.4.    Jurisdiction; Venue; Service of Process.
(a)    Each Partnership Unit Holder irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of the Court of Chancery
of the State of Delaware or, if such Court declines jurisdiction, the courts of
the State of Delaware sitting in Wilmington, Delaware and of the United States
District Court for the District of Delaware sitting in Wilmington, Delaware, and
any appellate court from any thereof, in any action or proceeding arising out of
or relating to this Agreement or for recognition or enforcement of any judgment,
and each of the parties hereto irrevocably and unconditionally agrees that all
claims in respect of any such action or proceeding may be heard and determined
in such Delaware State court or, to the fullest extent permitted by applicable
law, in such United States District Court. Each of the Partnership Unit Holders
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.
(b)    Each Partnership Unit Holder irrevocably and unconditionally waives, to
the fullest extent it may be permitted by applicable law, any objection that it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement in any court referred to
in Section 15.4(a). Each Partnership Unit Holder irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of any such suit, action or proceeding in any such court.
(c)    Each Partnership Unit Holder irrevocably consents to service of process
in the manner provided for notices in Section 15.5. Nothing in this Agreement
shall affect the right of any Partnership Unit Holder to serve process in any
other manner permitted by applicable law.

-32-



--------------------------------------------------------------------------------




15.5.    Notices. All notices, demands, consents, offers and other
communications required or permitted to be given pursuant to this Agreement
shall be in writing and shall be considered as properly given or made if
delivered personally or by overnight courier or if mailed from within the United
States, by registered or certified mail (return receipt requested), to the
addresses set forth in the Register, or if transmitted by facsimile to the
telephone numbers set forth in the Register. All notices shall be deemed
effective on the date when delivered personally, the day after being sent by
facsimile or by overnight carrier, or three days after having been mailed. Any
Partnership Unit Holder may change its address by like notice stating its new
address to the other Partnership Unit Holders. Commencing on the tenth day after
the giving of such notice, such newly designated address shall be such
Partnership Unit Holder’s address for the purpose of all notices, demands,
consents, offers and other communications required or permitted to be given
pursuant to this Agreement, unless the Partnership Unit Holder giving the notice
specifies a later date.
15.6.    Independence of Provisions. Each section of this Agreement shall be
considered severable, and if for any reason any section or sections herein are
determined to be invalid and contrary to any existing or future laws, such
invalidity shall not impair the operation or effect the portions of this
Agreement that are valid.
15.7.    Execution of Documents. The Partnership Unit Holders agree to execute
any instruments and documents as may be required by law or that a Partner
reasonably deems necessary or appropriate to carry out the intent of this
Agreement.
15.8.    Power of Attorney.
(a)    Each Limited Partner (other than H&F Brewer AIV, L.P., Hellman & Friedman
Capital Associates V, LP and H&F Brewer Blocker Corp.), by its execution hereof,
hereby irrevocably makes, constitutes and appoints the General Partner and the
Liquidating Trustee, if any, in such capacity as Liquidating Trustee for so long
as it acts as such, as its true and lawful agent and attorney-in-fact, with full
power of substitution and full power and authority in its name, place and stead,
to make, execute, sign, acknowledge, swear to, record and file (i) this
Agreement and any amendment to this Agreement that has been adopted as herein
provided; (ii) the certificate of limited partnership and all amendments to the
Certificate required or permitted by law or the provisions of this Agreement;
(iii) all certificates and other instruments deemed advisable by the General
Partner or the Liquidating Trustee to carry out the provisions of this Agreement
and applicable law or to permit the Partnership to become or to continue as a
limited partnership or partnership wherein the Limited Partners have limited
liability in each jurisdiction where the Partnership may be doing business, and
the execution and filing of which is not inconsistent with the terms of this
Agreement; (iv) all instruments that the General Partner or the Liquidating
Trustee deems appropriate to reflect a change or modification of this Agreement
or the Partnership in accordance with this Agreement, including, without
limitation, the admission of additional Limited Partners or Substituted Limited
Partners, and adjustments of the Partnership Unit Holders’ Capital Accounts
pursuant to the provisions of this Agreement; (v) all conveyances and other
instruments or papers deemed advisable by the General Partner or the Liquidating
Trustee to effect

-33-



--------------------------------------------------------------------------------




the dissolution and termination of the Partnership in accordance with the
Partnership Agreement; (vi) all fictitious or assumed name certificates required
or permitted to be filed on behalf of the Partnership; and (vii) all other
instruments or papers which may be required or permitted by law to be filed on
behalf of the Partnership which are not legally binding on the Limited Partners
in their individual capacity and are necessary to carry out the provisions of
this Agreement.
(b)    The foregoing power of attorney:
(i)    is coupled with an interest, shall be irrevocable and, to the extent
permitted by law, shall survive and shall not be affected by the subsequent
dissolution, bankruptcy or reorganization of any Limited Partner;
(ii)    may be exercised by the General Partner or the Liquidating Trustee as
appropriate, either by signing separately as attorney-in-fact for each Limited
Partner or by a single signature of the General Partner acting as
attorney-in-fact for all of them; and
(iii)    shall survive the delivery of an assignment, or a Transfer, by a
Limited Partner of some or all of its Partnership Units; except that, where the
assignee, or transferee, of some or all of such Limited Partner’s Partnership
Units has been approved by the General Partner for admission to the Partnership
as a Substituted Limited Partner, the power of attorney of the assignor shall
survive the delivery of such assignment for the sole purposes of enabling the
General Partner or the Liquidating Trustee to execute, swear to, acknowledge and
file any instrument necessary or appropriate to effect such substitution.
(c)    Each Limited Partner shall execute and deliver to the General Partner
within fifteen (15) days after receipt of the General Partner’s request therefor
such other instruments as the General Partner reasonably deems necessary to
carry out the terms of this Agreement.
15.9.    Amendments. The General Partner shall have the power to amend this
Agreement, provided that consent of the holders of a majority of the Class A
Common Units, Class B Common Units, Class D Common Units and/or Preferred Units,
each voting as a separate class, shall be required if such amendment (whether
made directly or pursuant to an amendment or adoption of a new partnership
agreement (or similar governing agreement or instrument) in connection with a
merger, consolidation, conversion or other reorganization involving the
Partnership) materially and adversely affects such class of Units; provided,
that no amendment increasing the personal liability (by decreasing the limited
liability or otherwise) of a Limited Partner, requiring any additional capital
contribution by a Limited Partner or converting a Limited Partner’s interest
into a General Partner’s interest may be made without the consent of the
affected Limited Partner.

-34-



--------------------------------------------------------------------------------




15.10.    Governing Law. The validity, interpretation and construction of this
Agreement shall be determined and governed in all respects by the law of the
State of Delaware.
15.11.    Captions; Pronouns. Captions contained in this Agreement are inserted
only as a matter of convenience and in no way define, limit, extend or describe
the scope of this Agreement or the intent of any provision hereof. All pronouns
and any variations thereof shall be deemed to refer to the masculine, feminine,
neuter, singular or plural as the identity of the Person or Persons may require.
15.12.    Entire Agreement. This Agreement constitutes the entire agreement
among the parties hereto pertaining to the subject matter hereof and supersedes
all prior and contemporaneous agreements and understandings (oral or written) of
the parties in connection with any matter covered hereby.
15.13.    Partnership Unit Holders Voting as a Single Class. Except as otherwise
set forth herein, the Partnership Unit Holders shall vote together as a single
class and group of Limited Partners of the Partnership on all matters on which
they are entitled to vote under this Agreement, under the Act, or otherwise,
provided, for the avoidance of doubt, that the Class E Common Unit Holders shall
not have any voting rights under this Agreement, under the Act or otherwise,
except as expressly set forth in Section 15.9.
15.14.    Effectiveness; Third Restated LP Agreement. This Agreement shall be
effective at 9:00 AM EST on the IPO Closing Date (the “Effective Time”). The
Third Restated LP Agreement shall govern the rights and obligations of the
parties to the Third Restated LP Agreement and the Partnership Unit Holders for
the time prior to the Effective Time.
15.15.    Confidentiality
(a)    Each Limited Partner agrees, and shall cause its respective Affiliates
and its Affiliates’ personnel (including each of their accountants, legal
advisers and other professional advisers), not to disclose to any other Person
or otherwise use any non-public information regarding the business affairs of
the Partnership, including, without limitation, the Audited Financial
Statements, other financial information, client lists, business plans,
investment information or strategy, or list of Partnership Unit Holders or other
information regarding the ownership of the Partnership, in each case, whether or
not marked confidential, (collectively, the “Confidential Information”);
provided, however, that a Limited Partner (or any of its Affiliates) may
disclose Confidential Information (i) to the extent required pursuant to the
Requirements of Law, in any report, statement, testimony or other submission to
any Governmental Authority or (ii) in order to comply with any Requirement of
Law, or in response to any summons, subpoena or other legal process or formal or
informal investigative demand, as the case may be, in the course of any
litigation, investigation or administrative proceeding; provided, further, that
if any party or its Affiliate is, in the opinion of counsel to such Person,
required by Requirements of Law to disclose any Confidential Information, such
Person shall (A) to the extent such action would not violate or conflict with
Requirements of Law, promptly notify the General Partner of such Requirement of
Law so that the

-35-



--------------------------------------------------------------------------------




Partnership may, in its sole discretion, seek an appropriate protective order
and (B) if, in the absence of a protective order or the receipt of a waiver
hereunder, such party or any of its Affiliates is nonetheless, in the opinion of
counsel to such Person, compelled to disclose such Confidential Information,
such Person, after notice to the party hereto to which such information relates
(unless such notice would violate or conflict with Requirements of Law), may
disclose such Confidential Information to the extent so required by Requirements
of Law. If requested by the General Partner on behalf of the Partnership, the
party disclosing such information shall (x) exercise commercially best
reasonable efforts to obtain reliable assurances that the Confidential
Information so disclosed will be accorded confidential treatment or (y)
cooperate with any attempt by the Partnership to obtain reliable assurances that
the Confidential Information so disclosed will be accorded confidential
treatment. For the avoidance of doubt, the General Partner shall have the power
to disclose or cause the Partnership to disclose Confidential Information as it
deems necessary or appropriate.
(b)    Each Limited Partner shall have the right to inspect any schedules or
other registers, including the Capital Account Register, regarding the ownership
and capital account balances of the Partnership Unit Holders.
15.16.     Tax Classification. All Partnership Unit Holders agree to take any
proper actions to ensure that the Partnership is treated as a partnership for
U.S. federal income tax purposes. The Partnership Unit Holders further agree
that no Partnership Unit Holder shall take any action inconsistent with the
treatment of the Partnership as a partnership for U.S. federal income tax
purposes.
15.17.    Tax Reporting. The Partnership Unit Holders agree that in preparing
and filing their tax returns they will report all tax items relating to the
Partnership in a manner that is consistent with the treatment set forth herein,
and consistent with the reporting of such items on the Partnership’s tax returns
and reports.
15.18.    Publicly Traded Partnership. The Partnership’s interests shall not be
traded on an established securities market within the meaning of Treasury
Regulation section 1.7704-1(b) and the Partnership shall use its reasonable best
efforts to ensure that its interests are not readily tradable on a secondary
market or the substantial equivalent thereof within the meaning of Treasury
Regulation section 1.7704-1(c).
15.19.    Code Section 754 Election. The Partnership has in effect an election
under Code Section 754, and shall have in effect such an election for all
subsequent taxable years.
15.20.    Tax Treatment of Partnership CVR Agreement and Partnership CVRs.
The Partnership CVR Agreement is intended to be treated, together with this
Agreement, as a single “partnership agreement” under Section 761(c) of the Code,
and the Partnership CVRs are intended to be treated as part of the related
Preferred Units for United States federal income tax purposes. Thus, any payment
under the Partnership CVR Agreement shall be treated as a distribution under
Section 731 of the Code. The Partnership and each Partner agree to treat the

-36-



--------------------------------------------------------------------------------




Partnership CVR Agreement and the Partnership CVRs accordingly for United States
federal income tax purposes. For the avoidance of doubt, any payment pursuant to
the Partnership CVR Agreement and/or in settlement of the Partnership CVRs shall
not obligate the Partnership to make any other payment or distribution, pro rata
or otherwise, to the Partnership Unit Holders.
15.21.    Interpretation in Certain Circumstances. If the board of directors of
the General Partner determines that the result obtained by applying the terms of
this Agreement is inconsistent with the intended substantive result, then, by a
unanimous vote of the members of the board of directors of the General Partner
then in office, an alternative result and related allocations, determinations
and distributions shall govern in lieu of the provisions of this Agreement
notwithstanding anything in this Agreement to the contrary, provided that, if
the board of directors of the General Partner does not then include a director
designated pursuant to Section 5.1(a)(i), 5.1(a)(ii), 5.1(a)(iii) or 5.1(a)(iv)
of the Stockholders Agreement, then the holders of a majority of the Preferred
Units, Class A Common Units, Class D Common Units or Class B Common Units,
respectively, voting as a separate class, must approve any alternative result
and related allocations, determinations and distributions.
[Next page is signature page]

-37-



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this FOURTH AMENDED AND RESTATED AGREEMENT OF LIMITED
PARTNERSHIP OF ARTISAN PARTNERS HOLDINGS LP is executed as of the date first
above written.
GENERAL PARTNER
 
ARTISAN PARTNERS ASSET MANAGEMENT INC.
 
 
By:
/s/ Janet D. Olsen
 
Name:
Janet D. Olsen
 
Title:
Executive Vice President, Chief Legal Officer and Secretary



FORMER GENERAL PARTNER AND CLASS D COMMON UNIT HOLDER
 
ARTISAN INVESTMENT CORPORATION
 
 
By:
/s/ Janet D. Olsen
 
Name:
Janet D. Olsen
 
Title:
Senior Vice President & Secretary





EACH CLASS A COMMON UNIT HOLDER LISTED ON SCHEDULE A HERETO
 
 
By:
Artisan Investment Corporation, its and their Agent and Attorney-in-Fact
 
 
By:
/s/ Janet D. Olsen
 
Name:
Janet D. Olsen
 
Title:
Senior Vice President & Secretary














Signature Page to Fourth Amended and Restated Agreement of Limited Partnership
of Artisan Partners Holdings LP

--------------------------------------------------------------------------------




EACH CLASS B COMMON UNIT HOLDER LISTED ON SCHEDULE B HERETO:
 
 
By:
Artisan Investment Corporation, its and their Agent and Attorney-in-Fact
 
 
By:
/s/ Janet D. Olsen
 
Name:
Janet D. Olsen
 
Title:
Senior Vice President & Secretary



PREFERRED UNIT HOLDERS:
 
H&F BREWER AIV, L.P.
 
 
By:
Hellman & Friedman Investors V, L.P.
By:
Hellman & Friedman LLC
 
 
By:
/s/ Allen R. Thorpe
 
 
 
Name:
Allen Thorpe
 
Title:
Managing Director
 
 
HELLMAN & FRIEDMAN CAPITAL
ASSOCIATES V, L.P.
 
 
By:
Hellman & Friedman LLC
 
 
By:
/s/ Allen R. Thorpe
 
 
 
Name:
Allen Thorpe
 
Title:
Managing Director
 
 
H&F BREWER BLOCKER CORP.
 
 
By:
/s/ Allen R. Thorpe
 
Name:
Allen Thorpe
 
Title:
Managing Director






Signature Page to Fourth Amended and Restated Agreement of Limited Partnership
of Artisan Partners Holdings LP

--------------------------------------------------------------------------------






APPENDIX A
Except as the context shall otherwise require, the following terms shall have
the following meanings for all purposes of this Agreement (the definitions to be
applicable to both the singular and the plural forms of the terms defined, where
either such form is used in the Agreement):
“Act” means the Delaware Revised Uniform Limited Partnership Act, 6 Del. C.
§§17‑101, et seq., as amended from time to time.
“Additional General Partner Securities” has the meaning set forth in Section
4.6.
“Additional Partnership Units” has the meaning set forth in Section 4.6.
“Adjusted Capital Account Deficit” means, with respect to any Partnership Unit
Holder, the deficit balance, if any, in such Partnership Unit Holder’s Capital
Account as of the end of the relevant Fiscal Period, after giving effect to the
following adjustments:
(i) such Capital Account shall be deemed to be increased by any amounts that
such Partnership Unit Holder is obligated to restore to the Partnership
(pursuant to this Agreement or otherwise) or is deemed to be obligated to
restore pursuant to the second to last sentences of Treasury Regulation
Sections 1.704‑2(g)(1) and 1.704‑2(i)(5) (relating to allocations attributable
to nonrecourse debt); and
(ii) such Capital Account shall be deemed to be decreased by the items described
in Treasury Regulation Sections 1.704‑1(b)(2)(ii)(d)(4), (5) and (6).
The foregoing definition of Adjusted Capital Account Deficit is intended to
comply with the provisions of Treasury Regulation Section 1.704‑1(b)(2)(ii)(d)
and shall be interpreted and applied consistently therewith.
“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by or under common control with such Person.
For the purpose of this definition, the term “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as used with respect to any Person, shall mean the possession,
direct or indirect, of the power to direct or cause the direction of the
management and policies of such Person, whether through the ownership of voting
securities, by contract or otherwise.
“Aggregate Shortfall” shall equal the sum of all of the Unit Shortfalls.
“Aggregate Surplus” shall equal the sum of all of the Unit Surplus.

A-1





--------------------------------------------------------------------------------




“Agreement” means the Fourth Amended and Restated Agreement of Limited
Partnership of Artisan Partners Holdings LP, a Delaware limited partnership, as
amended, restated or supplemented from time to time.
“APAM” means Artisan Partners Asset Management Inc., a Delaware corporation, and
shall include its successors and assigns.
“Audited Financial Statements” has the meaning set forth in Section 9.3(a).
“Average Daily VWAP” means the average of the daily VWAP of a share of Class A
Common Stock over the 60 Trading Days immediately prior to and including such
Trading Day, with the first of such 60 Trading Days being no earlier than the
90th day after (i) the Follow-On Offering Closing Date (but in no event shall
the first of such 60 Trading Days be prior to the 15-month anniversary of the
IPO Closing Date) or (ii) if the Follow-On Offering Closing Date has not
occurred by the 15-month anniversary of the IPO Closing Date, the 15-month
anniversary of the IPO Closing Date; provided that in calculating such average
(A) the VWAP for any Trading Day during the 60 Trading Day period prior to the
ex-date of any extraordinary distributions made on the Class A Common Stock
during the 60 Trading Day period shall be reduced by the value (as determined in
good faith by the Board) of such distribution per share of Class A Common Stock
and (B) the VWAP for any Trading Day during the 60 Trading Day period prior to
the date of a Subdivision or Combination of the Class A Common Stock during the
60 Trading Day period shall automatically be adjusted in inverse proportion to
such Subdivision or Combination.
“Bankruptcy”, with respect to any Person, means and includes each of the
following occurrences:
(a) such Person commences a voluntary case or other proceeding seeking
liquidation, reorganization or other relief with respect to itself or its debts
under any bankruptcy, insolvency or other similar law now or hereafter in effect
or seeking the appointment of a trustee, receiver, liquidator, custodian or
other similar official of it or any substantial part of its property, or
consents to any such relief or to the appointment of or taking possession by any
such official in an involuntary case or other proceeding commenced against it,
or makes a general assignment for the benefit of creditors, or fails generally
to pay its debts as they become due, or takes any corporate action to authorize
any of the foregoing; or
(b) an involuntary case or other proceeding is commenced against such Person
seeking liquidation, reorganization or other relief with respect to it or its
debts under any bankruptcy, insolvency or other similar law now or hereafter in
effect or seeking the appointment of a trustee, receiver, liquidator, custodian
or other similar official of it or any substantial part of its property, and
such involuntary case or other proceeding remains undismissed and unstayed for a
period of sixty (60) days; or an order for relief is entered against such Person

A-2



--------------------------------------------------------------------------------




under the federal bankruptcy laws of the United States as now or hereafter in
effect.
“Bonus Make-Whole Amount” with respect to any Partnership Unit Holder means the
product of (i) the quotient of (A) the Bonus Make-Whole Share with respect to
such Partnership Unit Holder as of the relevant time divided by (B) the
aggregate amount of Bonus Make-Whole Shares with respect to all Partnership Unit
Holders as of the relevant time, and (ii) the aggregate amount by which any
single distribution is being reduced with respect to Partnership Unit Holders
with Bonus Responsible Shares pursuant to Section 7.1(e).
“Bonus Make-Whole Share” with respect to any partner means the amount set forth
under the column “Bonus Make-Whole Share” opposite such Partnership Unit
Holder’s name on Schedule 7.1 as of the Effective Time less any amount that was
previously applied to increase distributions to such Partnership Unit Holder (or
such Partnership Unit Holder’s transferee) pursuant to Section 7.1(e) or any
amount otherwise paid by the Partnership to such Partnership Unit Holder in
respect of such Partnership Unit Holder’s Bonus Make-Whole Share. The transferee
of any LP Units (other than the General Partner) shall be allocated the portion
of the transferring Partnership Unit Holder’s Bonus Make-Whole Share, if any,
associated with the LP Units transferred. If a Partnership Unit Holder with a
Bonus Make-Whole Share exchanges LP Units pursuant to the Exchange Agreement,
the Bonus Make-Whole Share of such Partnership Unit Holder shall be reduced by
the portion of the transferring Partnership Unit Holder’s Bonus Make-Whole Share
associated with the LP Units exchanged. The General Partner’s calculation of
each Partnership Unit Holder’s Bonus Make-Whole Share shall be conclusive and
binding upon the Partnership Unit Holders absent manifest error by the General
Partner. For the avoidance of doubt, no Bonus Make-Whole Share shall be
allocated to the GP Units as of the Effective Time or thereafter.
“Bonus Responsible Share” with respect to any Partnership Unit Holder means the
amount set forth under the column “Bonus Responsible Share” opposite such
Partnership Unit Holder’s name on Schedule 7.1 as of the Effective Time less any
amount that was previously applied to reduce distributions to such Partnership
Unit Holder (or such Partnership Unit Holder’s transferee) pursuant to Section
7.1(e) or Section 2.6, provided that a Partnership Unit Holder’s Bonus
Responsible Share shall not be less than zero. The transferee of any LP Units
(other than the General Partner) shall be allocated the portion of the
transferring Partnership Unit Holder’s Bonus Responsible Share, if any,
associated with the LP Units transferred. If a Partnership Unit Holder with a
Bonus Responsible Share exchanges LP Units pursuant to the Exchange Agreement,
the Bonus Responsible Share of such Partnership Unit Holder shall be reduced by
the portion of the transferring Partnership Unit Holder’s Bonus Responsible
Share associated with the LP Units exchanged. The General Partner’s calculation
of each Partnership Unit Holder’s Bonus Responsible Share shall be conclusive
and binding upon the Partnership Unit Holders absent manifest error by the
General Partner. For the avoidance of doubt, no

A-3



--------------------------------------------------------------------------------




Bonus Responsible Share shall be allocated to the GP Units as of the Effective
Time or thereafter.
“Capital Account” means, with respect to each Partnership Unit Holder, the
account established and maintained for such Partner pursuant to Article VI of
this Agreement.
“Capital Account Register” means a register maintained by the General Partner
setting forth the Capital Accounts of the Partnership Unit Holders.
“Capital Account Shortfall” has the meaning set forth in Section 6.1(c)(i).
“Capital Contribution” of any Partnership Unit Holders means the amount received
or deemed to have been received by the Partnership from such Partnership Unit
Holder pursuant to Article VI.
“Carrying Value” means, the value at which the assets of the Partnership are
carried on the books of the Partnership maintained under Treasury Regulations
§1.704-1(b)(2)(iv) (with such assets being revalued under Treasury Regulations
§§1.704‑1(b)(2)(iv)(e) and/or (f) in connection with each Revaluation Event).
“Cash Merger Consideration” has the meaning set forth in Section 2.5.
“Certificate” has the meaning set forth in the Recitals.
“Class A Common Stock” means the Class A common stock, par value $0.01 per
share, of APAM.
“Class A Common Unit” means a unit representing a limited partner interest in
the Partnership and designated in the Register as a Class A Common Unit as
subdivided, reclassified or otherwise modified from time to time in accordance
with this Agreement.
“Class A Common Unit Holder” means a Person identified as a “Class A Common Unit
Holder” in the Register.
“Class B Common Stock” means the Class B common stock, par value $0.01 per
share, of APAM.
“Class B Common Unit” means a unit representing a limited partner interest in
the Partnership and designated in the Register as a Class B Common Unit, as
subdivided, reclassified or otherwise modified from time to time in accordance
with this Agreement.
“Class B Common Unit Holder” means a Person identified as a “Class B Common Unit
Holder” in the Register.

A-4



--------------------------------------------------------------------------------




“Class C Common Stock” means the Class C common stock, par value $0.01 per
share, of APAM.
“Class D Common Unit” means a unit representing a limited partner interest in
the Partnership and designated in the Register as a Class D Common Unit, as
subdivided, reclassified or otherwise modified from time to time in accordance
with this Agreement.
“Class D Common Unit Holder” means a Person identified as a “Class D Common Unit
Holder” in the Register.
“Class E Common Unit” means a unit representing a limited partner interest in
the Partnership and designated in the Register as a Class E Common Unit as
subdivided, reclassified or otherwise modified from time to time in accordance
with this Agreement.
“Class E Common Unit Holder” means a Person identified as a “Class E Common Unit
Holder” in the Register.
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
Reference to any specific section of the Code shall include such section, any
regulations promulgated thereunder and any comparable provision of any future
legislation amending, supplementing or superseding such section.
“Common Unit” means a Class A Common Unit, a Class B Common Unit, a Class D
Common Unit or a Class E Common Unit, and “Common Units” means the Class A
Common Units, the Class B Common Units, the Class D Common Units and the Class E
Common Units.
“Common Unit Holder” means a Person identified as a “Common Unit Holder” in the
Register.
“Confidential Information” has the meaning set forth in Section 15.15(a).
“Contributing Partner” means those Partnership Unit Holders set forth on
Schedule 7.1 with a Bonus Responsible Share greater than zero.
“Conversion Rate” means, (i) for any exchange of Preferred Units contemplated by
Section 4.1(c), the Conversion Rate as calculated for such exchange pursuant to
the Exchange Agreement, and (ii) for any conversion of Convertible Preferred
Stock contemplated by Section 4.2, the Conversion Rate as calculated pursuant to
the Certificate of Incorporation of APAM, as the same may be amended from time
to time.
“Convertible Preferred Stock” means the convertible preferred stock, par value
$0.01 per share, of APAM.

A-5



--------------------------------------------------------------------------------




“CVR Payment Condition” shall have occurred if the Partnership shall have been
required to make (and shall not have defaulted on) a payment in settlement of
the Partnership CVRs pursuant to the Partnership CVR Agreement.
“Distributee Partner” has the meaning set forth in Section 7.1(c).
“Effective Time” has the meaning set forth in Section 15.14.
“Event of Withdrawal” has the meaning set forth in Section 12.1(b).
“Exchange Agreement” means the exchange agreement, dated as of the date hereof,
between the General Partner and the other Partnership Unit Holders, as the same
may be amended from time to time.
“Fair Market Value” means the value reasonably determined by the General Partner
assuming a willing buyer and willing seller, both being apprised of all material
information affecting said valuation.
“First Year Lock-Up Expiration Date” has the meaning assigned to it in the
Resale and Registration Rights Agreement.
“Fiscal Period” means all or any portion of a Fiscal Year for which the
Partnership is required to allocate Profits, Losses, and other items of income,
gain, loss or deduction for federal income tax purposes, or pursuant to this
Agreement.
“Fiscal Year” has the meaning set forth in Section 9.2.
“Follow-On Offering Closing Date” means the closing date of the follow-on
offering APAM is obligated to conduct within fifteen (15) months of the IPO
Closing Date pursuant to the Resale and Registration Rights Agreement.“GAAP”
means U.S. generally accepted accounting principles.
“General Partner” means APAM, in its capacity as general partner of the
Partnership, and includes any Person who becomes a successor general partner of
the Partnership.
“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any entity exercising executive, legislative,
judicial, regulatory or administration functions of or pertaining to government,
including any government authority, agency, department, board, official,
commission or instrumentality of the United States, any foreign government, any
State of the United States or any political subdivision thereof, any court,
tribunal or arbitrator(s) of competent jurisdiction and any self-regulatory
organization or securities exchange with regulatory or supervisory authority or
oversight responsibilities.

A-6



--------------------------------------------------------------------------------




“GP Unit” means a unit representing a general partner interest in the
Partnership and designated in the Register as a GP Unit, as subdivided,
reclassified or otherwise modified from time to time in accordance with this
Agreement.
“GP Revaluation Event Allocable Gain” shall equal the excess, if any, of (i) the
General Partner’s Percentage Interest (with respect to GP Units only)
immediately after the Revaluation Event multiplied by the sum of the aggregate
Revaluation Capital Account balances of all Partnership Unit Holders immediately
prior to the Revaluation Event and the net amount of gain in connection with the
Revaluation Event over (ii) the Revaluation Capital Account of the General
Partner (with respect to GP Units only) immediately prior to the Revaluation
Event, provided that the “GP Revaluation Event Allocable Gain” with respect to
any Revaluation Event shall be net of any amount of gain allocated to the GP
Units pursuant to Section 6.1(c)(iv) with respect to the Revaluation Event.
“GP Revaluation Event Allocable Loss” shall equal the lesser of (i) the net
amount of loss to be allocated under Section 6.1(c)(ii) and (ii) the excess, if
any, of (A) the Revaluation Capital Account of the General Partner (with respect
to GP Units only) immediately prior to the Revaluation Event, over (B) the
General Partner’s Percentage Interest (with respect to GP Units only)
immediately after the Revaluation Event multiplied by the difference of the
aggregate Revaluation Capital Account balances of all Partnership Unit Holders
immediately prior to the Revaluation Event minus the net amount of loss in
connection with the Revaluation Event.
“Grossed-Up Pre-IPO Profits” means the quotient of (i) the Pre-IPO Accrued and
Undistributed Profits divided by (ii) one (1) minus the Percentage Interest
represented by the GP Units (excluding any GP Units issued upon exchange of LP
Units).
“H&F Corp Merger Agreement” means the Agreement and Plan of Merger, dated as of
the date hereof, between APAM, H&F Brewer Blocker Corp and H&F Brewer AIV II,
L.P.
“Interest in Profits” means the percentage interest in the Profits of the
Partnership of each Partnership Unit Holder as set forth in the books and
records of the Partnership at the relevant measurement date.
“IPO” has the meaning set forth in the Recitals.
“IPO Closing Date” means the closing date of the IPO.
“Limited Partner” means a Person who holds one or more LP Units, and includes
any Person admitted as an additional or substituted limited partner of the
Partnership pursuant to the provisions of this Agreement, each in its capacity
as a limited partner of the Partnership.
“Liquidating Trustee” has the meaning set forth in Section 12.2(a).

A-7



--------------------------------------------------------------------------------




“Losses” has the meaning assigned thereto in the definition of “Profits” in this
Appendix A.
“LP Unit” means a Common Unit or a Preferred Unit and “LP Units” means the
Common Units and the Preferred Units.
“Merger Effective Time” means the time at which the merger of H&F Brewer Blocker
Corp., a Delaware corporation, with and into APAM is effective.
“Minimum Gain” has the same meaning as “partnership minimum gain” as set forth
in Sections 1.704‑2(b)(2) and (d) of the Treasury Regulations.
“Net Grossed-Up Pre-IPO Profits” means (i) Grossed-Up Pre-IPO Profits minus (ii)
Pre-IPO Accrued and Undistributed Profits.
“Nonrecourse Deductions” has the meaning set forth in Section 1.704‑2(b)(1) of
the Treasury Regulations. The amount of Nonrecourse Deductions for a Fiscal
Period of the Partnership equals the net increase, if any, in the amount of
Minimum Gain during that Fiscal Period, determined according to the provisions
of Section 1.704‑2(c) of the Treasury Regulations.
“Nonrecourse Liability” has the meaning set forth in Section 1.704‑2(b)(3) of
the Treasury Regulations.
“Non-Contributing Partner” means a Partnership Unit Holder entitled to receive a
Bonus Make-Whole Share as set forth on Schedule 7.1.
“Original H&F Holders” means, collectively, H&F Brewer AIV, L.P. and Hellman &
Friedman Capital Associates V, L.P.
“Original LP Agreement” has the meaning set forth in the Recitals.
“Other Unit Holder” means, at any particular time, any Partnership Unit Holder
other than a Preferred Unit Holder. To the extent a Preferred Unit Holder also
holds a Partnership Unit other than a Preferred Unit, that Preferred Unit Holder
is an “Other Unit Holder” only to the extent of its ownership of such
Partnership Unit.
“Partial Capital Event” means (i) a sale, transfer, conveyance or disposition of
assets of the Partnership and/or any Subsidiary in which the Partnership
directly or indirectly realizes cash or other liquid consideration, other than a
transaction (A) in the ordinary course of business, (B) that involves assets of
the Partnership or a Subsidiary having a Fair Market Value of less than or equal
to 1% of the aggregate Fair Market Value of all assets of the Partnership and
its Subsidiaries on a consolidated basis, or (C) that is a part of, or would
result in, a dissolution of the Partnership or (ii) the incurrence of
indebtedness by the Partnership and/or its Subsidiaries the principal purpose of
which is distributing the proceeds thereof to the Partnership Unit Holders or
equity holders of the Subsidiary, as applicable. For the avoidance of doubt,
“Partial

A-8



--------------------------------------------------------------------------------




Capital Event” shall not include any payment from proceeds of the IPO or the
incurrence of any indebtedness that is refinancing indebtedness of the
Partnership existing on or prior to the Effective Time or the proceeds of which
are used to pay amounts due upon the settlement of the Partnership CVRs.
“Partner Nonrecourse Debt” has the meaning set forth in section 1.704‑2(b)(4) of
the Treasury Regulations.
“Partner Nonrecourse Debt Minimum Gain” means an amount, with respect to each
Partner Nonrecourse Debt, equal to the Minimum Gain that would result if such
Partner Nonrecourse Debt were treated as a Nonrecourse Liability, determined in
accordance with section 1.704‑2(i)(3) of the Treasury Regulations.
“Partnership” means Artisan Partners Holdings LP.
“Partnership CVRs” has the meaning set forth in the Partnership CVR Agreement.
“Partnership CVR Agreement” means the Partnership Contingent Value Rights
Agreement, dated as of March 6, 2013, between the Partnership and the holders of
the Partnership CVRs from time to time.
“Partnership Units” means the Common Units, the Preferred Units and the GP Units
and any other classes or units or other interests in the Partnership created and
issued in accordance with this Agreement following the Effective Time, as
subdivided, reclassified or otherwise modified from time to time in accordance
with this Agreement.
“Partnership Unit Holder” means a Person listed in the Register as holding one
or more Partnership Units.
“Percentage Interest” of a Partnership Unit Holder shall be equal to a fraction
(expressed as a percentage), the numerator of which is the number of Partnership
Units held by such Partnership Unit Holder and the denominator of which is the
number of Partnership Units held by all Partnership Unit Holders (it being
understood that if the Partnership hereafter issues any equity securities other
than GP Units, Preferred Units, Class A Common Units, Class B Common Units,
Class D Common Units or Class E Common Units, then this definition shall be
changed pursuant to an amendment of this Agreement in accordance with the terms
hereof).
“Person” means any individual, partnership, corporation, limited liability
company, trust, unincorporated association, joint venture, or any other entity.
“Post-IPO Accrued and Undistributed Profits” means all Profits of the
Partnership since the Effective Time that have not previously been distributed
to the Partnership Unit Holders under Section 7.1

A-9



--------------------------------------------------------------------------------




“Pre-IPO Accrued and Undistributed Profits” means all Profits of the Partnership
prior to the Effective Time that, as of the Effective Time, had not previously
been distributed to the Partnership Unit Holders. As of the Effective Time, the
Pre-IPO Accrued and Undistributed Profits were $192,559,520.28.
“Preference Termination Event” has the meaning set forth in Section 7.2(a).
“Preferred Unit” means a unit representing a limited partner interest in the
Partnership and designated in the Register as a “Preferred Unit” held by a
Preferred Unit Holder as subdivided, reclassified or otherwise modified from
time to time in accordance with this Agreement.
“Preferred Unit Holder” means a Person identified as a “Preferred Unit Holder”
in the Register.
“Preferred Unit Loss Allocation” shall equal the lesser of (i) the absolute
value of the net loss in connection with the Revaluation Event and (ii)(A) the
aggregate Revaluation Capital Account balances in respect of all of the
Preferred Units Holders immediately prior to the Revaluation Event minus (B) the
product of (1) the aggregate Revaluation Capital Account balances in respect of
all Partnership Unit Holders immediately prior to the Revaluation Event reduced
by the net loss in connection with the Revaluation Event multiplied by (2) the
aggregate Percentage Interest of all the Preferred Unit Holders immediately
following the Revaluation Event.
“Preferred Unit Preference Amount” means an amount equal to the quotient of
$357,194,316 divided by the number of Preferred Units outstanding at the
Effective Time.
“Preferred Units Preference Condition” shall be satisfied on the first Trading
Day as of which the Average Daily VWAP shall have been at least equal to the
quotient of $446,492,893.75 divided by the product of (i) the Total Number of
CVRs (as defined in the Public Company CVR Agreement) and (ii) the Conversion
Rate (as defined in the Certificate of Incorporation of APAM) on such Trading
Day.
“Profits” and “Losses” means, for each Fiscal Year or part thereof, the
Partnership’s income or loss on a consolidated basis for such period determined
in accordance with GAAP. For the avoidance of doubt, any salary, bonus or
taxable fringe benefits paid to a Partnership Unit Holder shall be treated as a
deduction for the purposes of computing Profits and Losses.
“Profits Distribution” has the meaning set forth in Section 2.6.
“Public Company CVRs” has the meaning set forth in the Public Company CVR
Agreement.

A-10



--------------------------------------------------------------------------------




“Public Company CVR Agreement” means the Public Company Contingent Value Rights
Agreement, dated as of March 6, 2013, between APAM and the holders of the Public
Company CVRs from time to time.
“Purchase Agreements” means each of the Purchase Agreements between APAM and
certain Limited Partners whose Class A Common Units are to be purchased by APAM
in connection with the IPO.
“Register” means the register maintained by the General Partner listing the
units held at a particular time by the Class A Common Unit Holders, the Class B
Common Unit Holders, the Class D Common Unit Holders, the Class E Common Unit
Holders, the Preferred Unit Holders, the General Partner and other Persons
holding a class of Partnership Units other than those classes listed above in
this definition, if any, in accordance with this Agreement
“Requirements of Law” means, with respect to any Person, any domestic or foreign
federal or state statute, law, ordinance, rule, administrative code,
administrative interpretation, regulation, order, consent, writ, injunction,
directive, judgment, decree, policy, ordinance, decision, guideline or other
requirement of (or agreement with) any Governmental Authority (including any
memorandum of understanding or similar arrangement with any Governmental
Authority), in each case binding on that Person or its property or assets.
“Resale and Registration Rights Agreement” means the resale and registration
rights agreement, dated as of the date hereof, between APAM and the Partnership
Unit Holders, as the same may be amended from time to time.
“Revaluation Capital Account” means, with respect to each Partnership Unit
Holder, such Partnership Unit Holder’s Capital Account less any Pre-IPO Accrued
and Undistributed Profits or Post-IPO Accrued and Undistributed Profits
otherwise allocated to such Capital Account.
“Revaluation Event” shall be deemed to have occurred immediately prior to the
following events:
(i) the acquisition of additional Partnership Units by any new or existing
Partnership Unit Holder (including the acquisition of additional GP Units by the
General Partner pursuant to Section 2.5 and Section 4.4(a), but excluding the
acquisition of additional Partnership Units by the General Partner pursuant to
Sections 4.1(a), 4.1(b) or 4.1(c)), or the admittance of any new Partnership
Unit Holder (including a Class B Common Unit Holder) to the Partnership;
(ii) a distribution by the Partnership pursuant to Section 7.2 or Section
12.2(d);
(iii) the redemption or forfeiture of any Partnership Units; and

A-11



--------------------------------------------------------------------------------




(iv) the liquidation of the Partnership within the meaning of Treasury
Regulation Section 1.704‑1(b)(2)(ii)(g) (other than a liquidation caused by a
termination of the Partnership under Code Section 708(b)(1)(B)).
“Revalued Unit Target” shall equal (i) the sum of the aggregate Revaluation
Capital Account balances of all Partnership Unit Holders immediately prior to
the Revaluation Event and the net gain in connection with the Revaluation Event
divided by (ii) the total number of Partnership Units outstanding immediately
following the Revaluation Event.
“Reverse Split Ratio” means a ratio of 1 to a fraction, the numerator of which
shall be 60,000,000 and the denominator of which shall be 69,173,703.
“Securities Act” means the Securities Act of 1933, as amended from time to time.
“Selling Class A Common Unit Holder” has the meaning set forth in Section 2.7.
“Special Tax Distribution” has the meaning set forth in Section 7.1(c).
“State Income Tax Rate” means the highest combined rate of state income tax and
local income tax (for cities within such state) among the various state and
local jurisdictions in which the Partnership Unit Holders are subject to tax as
a result of owning Partnership Units.
“Stockholders Agreement” means the Stockholders Agreement, dated as of the date
hereof, between APAM and certain holders of its capital stock from time to time
party thereto, as the same may be amended from time to time.
“Subdivision or Combination” means any subdivision (by any stock split, stock
dividend, reclassification, recapitalization or otherwise) or combination (by
reverse stock split, reclassification, recapitalization or otherwise) of the
capital stock of a corporation or any subdivision (by any split, distribution,
reclassification, recapitalization or otherwise) or combination (by reverse
split, reclassification, recapitalization or otherwise) of the equity interest
of a non-corporate entity.
“Subsidiary” means, as to any Person, a Person more than 50% of the outstanding
voting equity of which is owned, directly or indirectly, by the initial Person
or by one or more other Subsidiaries of the initial Person. For the purposes of
this definition, “voting equity” means equity that ordinarily has voting power
for the election of directors or of Persons performing similar functions (such
as a general partner of a partnership or the manager of a limited liability
company), whether at all times or only so long as no senior class of equity has
such voting power by reason of any contingency.

A-12



--------------------------------------------------------------------------------




“Substituted Limited Partner” means any Person admitted to the Partnership as a
Limited Partner pursuant to the provisions of Section 14.5.
“Surplus Unit Target” shall equal (i)(A) the aggregate Revaluation Capital
Accounts balances of all Partnership Unit Holders immediately prior to the
Revaluation Event less the net loss in connection with the Revaluation Event
minus (B) the aggregate Revaluation Capital Accounts balances of all Preferred
Unit Holders at such time after application of Section 6.1(c)(iii) divided by
(ii) the total number of Common Units and GP Units outstanding immediately
following the Revaluation Event.
“Tax Distribution” means the amount distributed to Partnership Unit Holders
pursuant to Sections 7.1(a), 7.1(b) and 7.1(c).
“Tax Distribution Dates” means, except as provided in Section 7.1(b) and 7.1(c),
January 15, April 15, June 15 and September 15 of each Fiscal Year commencing
with January 15, 1995.
“Tax Matters Partner” has the meaning set forth in Section 9.5.
“Tax Rate” means the highest combined individual (i) federal income tax rate,
(ii) State Income Tax Rate, (iii) rate of tax imposed under Section 1411 of the
Code and (iv) rate of any other tax to which any Partnership Unit Holder is
subject as a result of owning Partnership Units reasonably determined to be
included by the General Partner, for the Fiscal Period at issue, assuming
maximum applicability of the phase-out of itemized deductions contained in
Section 68 of the Code.
“Tax Receivable Agreements” means (i) the Tax Receivable Agreement (Merger),
dated as of the date hereof, between APAM and H&F Brewer AIV II, L.P., a
Delaware limited partnership, and (ii) the Tax Receivable Agreement (Exchanges),
dated as of the date hereof, between APAM and each Partnership Unit Holder.
“Terminated Employee-Partner” has the meaning set forth in Section 4.3.
“Third Restated LP Agreement” has the meaning specified in the Recitals.
“Trading Day” means a day on which (i) the Class A Common Stock at the close of
regular session trading (not including extended or after hours trading) is not
suspended from trading on any national or regional securities exchange or
association or over-the-counter market that is the primary market for the
trading the Class A Common Stock, (ii) the Class A Common Stock has traded at
least once during the regular session on the national securities exchange or
association or over-the-counter market that is the primary market for the
trading of the Class A Common Stock, and (iii) there has been no “market
disruption event.” For these purposes, “market disruption event” means the
occurrence or existence for more than one half-hour period in the aggregate on
any scheduled trading day for the Class A Common Stock of any suspension or
limitation imposed on trading (by reason of movements in price exceeding limits
permitted by the

A-13



--------------------------------------------------------------------------------




stock exchange or otherwise) in the Class A Common Stock, and such suspension or
limitation occurs or exists at any time before 1:00 p.m., New York City time.
“Transfer”, when used as a verb, means sell, exchange, give, assign, bequeath,
pledge or otherwise encumber, divest, dispose of or transfer of ownership or
control of all, any part or any interest in, whether voluntarily or by operation
of law, either inter vivos or upon death, and when used as a noun, means a sale,
exchange, gift, assignment, bequest, pledge, encumbrance, divestiture,
disposition of or other transfer of ownership or control of all, any part or any
interest in, whether voluntarily or by operation of law, either inter vivos or
upon death.
“Treasury Regulations” means the regulations adopted from time to time by the
Department of the Treasury under the Code.
“Unit Shortfall” in respect of a Common Unit Holder shall equal the excess, if
any, of (i) the Revalued Unit Target over (ii) the Revaluation Capital Account
in respect of the Common Unit Holder immediately prior to the Revaluation Event.
“Unit Surplus” in respect of a Common Unit Holder shall equal the excess, if
any, of (i) the Revaluation Capital Account in respect of the Common Unit Holder
immediately prior to the Revaluation Event over (ii) the Surplus Unit Target.
“VWAP” means the daily per share volume-weighted average price of the Class A
Common Stock as displayed under the heading Bloomberg VWAP on Bloomberg page
“APAM<equity> AQR” (or its equivalent successor if such page is not available)
in respect of the period from the open of trading on such day until the close of
trading on such day (or if such volume-weighted average price is unavailable,
the market price of one share of such common stock on such day, determined by a
nationally recognized independent investment banking firm retained for this
purpose by the General Partner). VWAP will be determined without regard to
afterhours trading or any other trading outside the regular trading session or
trading hours.
“Zieglers” means Andrew A. Ziegler and Carlene Murphy Ziegler.





A-14



--------------------------------------------------------------------------------




APPENDIX B
Allocations in Extraordinary Situations
This Appendix sets forth certain allocations that will apply to the extent and
under the circumstances provided below in lieu of the allocation provided in
Section 8.1 of the Partnership Agreement. In no event will an allocation or
distribution under the Agreement (including this Appendix B) be made which
results in, or increases, an Adjusted Capital Account Deficit as of the end of
the Fiscal Year to which such allocation or distribution relates. Except as
otherwise provided, capitalized terms have the meanings assigned thereto in the
Agreement.
1.    Special Allocations. The following special allocations shall be made in
the following order:
(a) Minimum Gain Chargeback. Except as otherwise provided in Section 1.704‑2(f)
of the Treasury Regulations, notwithstanding any other provision of this
Appendix, if there is a net decrease in Minimum Gain during any Fiscal Period,
each Partnership Unit Holder shall be specially allocated items of income and
gain for such Fiscal Period (and, if necessary, subsequent Fiscal Period) in an
amount equal to such Partnership Unit Holder’s share of the net decrease in
Minimum Gain, determined in accordance with Section 1.704‑2(g) of the Treasury
Regulations. The items to be so allocated shall be determined in accordance with
Sections 1.704‑2(f)(6) and (j)(2) of the Treasury Regulations. This Section 1(a)
is intended to comply with the minimum gain chargeback requirement in
Section 1.704‑2(f) of the Treasury Regulations and shall be interpreted
consistently therewith.
(b) Partner Minimum Gain Chargeback. Except as otherwise provided in
Section 1.704‑2(i)(4) of the Treasury Regulations, notwithstanding any other
provision of this Appendix, if there is a net decrease in Partner Nonrecourse
Debt Minimum Gain attributable to a Partner Nonrecourse Debt during any Fiscal
Period, each Partnership Unit Holder who has a share of the Partner Nonrecourse
Debt Minimum Gain attributable to such Partner Nonrecourse Debt, determined in
accordance with Section 1.704‑2(i)(5) of the Treasury Regulations, shall be
specially allocated items of income and gain for such Fiscal Period (and, if
necessary, subsequent Fiscal Periods) in an amount equal to such Partnership
Unit Holder’s share of the net decrease in Partner Nonrecourse Debt Minimum Gain
attributable to such Partner Nonrecourse Debt, determined in accordance with
Section 1.704‑2(i)(4) of the Treasury Regulations. The items to be so allocated
shall be determined in accordance with Sections 1.704‑2(i)(4) and (j)(2) of the
Treasury Regulations. This Section 1(b) is intended to comply with the minimum
gain chargeback requirement in Section 1.704‑2(i)(4) of the Treasury Regulations
and shall be interpreted consistently therewith.
(c) Qualified Income Offset. In the event any Partnership Unit Holder
unexpectedly receives any adjustments, allocations or distributions described in
Section 1.704‑1(b)(2)(ii)(d)(4), (5) or (6), items of income and gain (including
gross income) shall be specially allocated to each such Partnership Unit Holder
in an amount

A-1





--------------------------------------------------------------------------------




and manner sufficient to eliminate, to the extent required by the Treasury
Regulations, the Adjusted Capital Account Deficit of such Partnership Unit
Holder as quickly as possible, provided that an allocation pursuant to this
Section 1(c) shall be made if and only to the extent that such Partnership Unit
Holder would have an Adjusted Capital Account Deficit after all other
allocations provided for in this Appendix have been tentatively made as if this
Section 1(c) were not in the Agreement.
(d) Nonrecourse Deductions. Nonrecourse Deductions for any Fiscal Period shall
be allocated among the Partnership Unit Holders in accordance with Section 8.1
of the Agreement.
(e) Imputed Interest. To the extent the Partnership has taxable interest income
or deduction with respect to any obligation of a Partnership Unit Holder to the
Partnership pursuant to Section 483, Sections 1271 through 1288, or Section 7872
of the Code:
(i) Such interest income or deduction shall be specially allocated to the
Partnership Unit Holders to whom such obligation relates; and
(ii) The amount of such interest income or deduction shall be excluded from the
Capital Contributions credited or debited to such Partnership Unit Holder’s
Capital Account in connection with payments of principal with respect to such
obligations.
(f) Allocations Relating to Taxable Issuance of Partnership Units. Any income,
gain, loss, or deduction realized as a direct or indirect result of the issuance
of Partnership Units or other interests in the Partnership shall be allocated
among the Partnership Unit Holders so that, to the extent possible, the net
amount of such items, together with all other allocations under the Agreement to
each Partnership Unit Holder, shall be equal to the net amount that would have
been allocated to each such Partnership Unit Holder if such items had not been
realized.
2.    Curative Allocations. The allocations set forth in Sections 1(a), 1(b),
1(c), 1(d), 1(e) and 1(f), above, (the “Regulatory Allocations”) are intended to
comply with certain requirements of the Treasury Regulations. It is the intent
of the Partnership Unit Holders that, to the extent possible, all Regulatory
Allocations shall be offset either with other Regulatory Allocations or with
special allocations of other items of income, gain, loss, or deduction pursuant
to this Section 2. Therefore, notwithstanding any other provision of this
Appendix (other than the Regulatory Allocations), the General Partner shall make
such offsetting special allocations of income, gain, loss, or deduction in
whatever manner they determine appropriate so that, after such offsetting
allocations are made, each Partnership Unit Holder’s Capital Account balance is,
to the extent possible, equal to the Capital Account balance such Partnership
Unit Holder would have had if the Regulatory Allocations were not part of this
Appendix. In exercising his discretion under this Section 2, the General Partner
shall take into account future Regulatory Allocations under Sections 1(a) and
1(b), above, that, although not yet made, are likely to offset other Regulatory
Allocations previously made under Section 1(d), above.

B-2

--------------------------------------------------------------------------------




3.    Creditable Foreign Taxes. Creditable foreign taxes shall be allocated to
the Partnership Unit Holders in accordance with the Partnership Unit Holders’
distributive shares of income (including income allocated pursuant to Code
Section 704(c) to which the creditable foreign tax relates. The provisions of
this Section 3 are intended to comply with the provisions of Treasury
Regulations Section 1.704-1(b)(4)(viii).
4.    Transfer of Interests. In the event Partnership Units or other interests
in the Partnership are Transferred pursuant to the Agreement during any Fiscal
Period, the Profits (or Losses) allocated to the Partnership Unit Holders for
each such Fiscal Period, and the related items of income, gain, loss or
deduction as determined under Section 6.3 of the Agreement, shall be allocated
among the transferring Partnership Unit Holders in proportion to the Partnership
Units or other interests in the Partnership each holds from time to time during
such Fiscal Period in accordance with Section 706 of the Code, using any
convention permitted by law and selected by the General Partner.
5.    Tax Allocations.
(a) Capital Contributions. In accordance with Section 704(c) of the Code and the
Treasury Regulations thereunder, income, gain, loss, and deduction with respect
to any Capital Contribution shall, solely for tax purposes, be allocated among
the Partnership Unit Holders so as to take account of any variation between the
adjusted basis of such property to the Partnership for federal income tax
purposes and its initial Fair Market Value. Income, gain, loss, or deduction
attributable to property held by the Partnership upon the Effective Time, and
with a variation between adjusted basis and initial Fair Market Value, will be
allocated under the traditional method as described in Treasury Regulation
Section 1.704‑3(b).
(b) Adjustment of Carrying Value. In the event the Carrying Value of any asset
of the Partnership is adjusted, subsequent allocations of income, gain, loss,
and deduction with respect to such asset shall take account of any variation
between the adjusted basis of such asset for federal income tax purposes and its
Carrying Value as so adjusted in the same manner as under Section 704(c) of the
Code and the Treasury Regulations thereunder and shall be allocated under the
traditional method as described in Treasury Regulation Section 1.704-3(b).
(c) Elections. Any elections or other decisions relating to such allocations
shall be made by the General Partner in any manner that reasonably reflects the
purpose and intent of this Agreement. For the avoidance of doubt, the General
Partner shall not elect to take into account the difference referred to in 5(a)
and 5(b) other than in accordance with the traditional method as described in
Treasury Regulation Section 1.704-3(b). Allocations pursuant to this Section 5
are solely for purposes of federal, state, and local taxes and shall not affect,
or in any way be taken into account in computing, any Capital Account or share
of Profits, Losses, other items, or distributions pursuant to any provision of
the Agreement.

B-3

--------------------------------------------------------------------------------




6.    Recharacterization of Guaranteed Payment as Distribution.
In the event that a guaranteed payment to a Partnership Unit Holder is
ultimately recharacterized (as the result of an audit of the Partnership’s tax
return or otherwise) as a distribution for federal income tax purposes, and if
such recharacterization has the effect of disallowing a deduction or reducing
the adjusted basis of any asset of the Partnership, then an amount of the
Partnership’s gross income equal to such disallowance or reduction shall be
allocated to the recipient of such payment.

B-4